

Exhibit 10.1

















--------------------------------------------------------------------------------





TERM LOAN CREDIT AGREEMENT

DATED AS OF
NOVEMBER 1, 2017


AMONG


NORTHERN OIL AND GAS, INC.,
AS BORROWER,


TPG SPECIALTY LENDING, INC.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,


AND


THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1


Section 1.01
Terms Defined Above
1


Section 1.02
Certain Defined Terms
1


Section 1.03
Terms Generally; Rules of Construction
25


Section 1.04
Accounting Terms and Determinations; GAAP
26


 
 
 
ARTICLE II THE CREDITS
26


Section 2.01
Commitments
26


Section 2.02
Loans
27


Section 2.03
Requests for Loans
27


Section 2.04
Funding of Loans
28


Section 2.05
Incremental Facility
28


Section 2.06
Termination of Commitments and Reduction of Delayed Draw Commitments
30


 
 
 
ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
31


Section 3.01
Repayment of Loans
31


Section 3.02
Interest
31


Section 3.03
Alternate Rate of Interest
31


Section 3.04
Prepayments
32


Section 3.05
Fees
34


 
 
 
ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
35


Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
35


Section 4.02
Presumption of Payment by the Borrower
35


Section 4.03
Payments and Deductions by the Administrative Agent; Defaulting Lenders
36


Section 4.04
Disposition of Proceeds
36


 
 
 
ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
37


Section 5.01
Increased Costs
37


Section 5.02
Taxes
38


Section 5.03
Mitigation Obligations; Replacement of Lenders
41


 
 
 
ARTICLE VI CONDITIONS PRECEDENT
42


Section 6.01
Effective Date
42


Section 6.02
Each Credit Event
45


 
 
 
ARTICLE VII REPRESENTATIONS AND WARRANTIES
45


Section 7.01
Organization; Powers
45


Section 7.02
Authority; Enforceability
46


Section 7.03
Approvals; No Conflicts
46


Section 7.04
Financial Condition; No Material Adverse Change
46


Section 7.05
Litigation
47


Section 7.06
Environmental Matters
47


Section 7.07
Compliance with the Laws and Agreements; No Defaults
48





i



--------------------------------------------------------------------------------




Section 7.08
Investment Company Act
48


Section 7.09
Taxes
48


Section 7.10
ERISA
48


Section 7.11
Disclosure; No Material Misstatements
49


Section 7.12
Insurance
50


Section 7.13
Restriction on Liens
50


Section 7.14
Subsidiaries
50


Section 7.15
Location of Business and Offices
50


Section 7.16
Properties; Titles, Etc
50


Section 7.17
Maintenance of Properties
51


Section 7.18
Gas Imbalances, Prepayments
51


Section 7.19
Marketing of Production
51


Section 7.20
Swap Agreements
52


Section 7.21
Use of Loans
52


Section 7.22
Solvency
52


Section 7.23
International Operations
52


Section 7.24
Anti-Corruption Laws, Sanctions, OFAC
52


Section 7.25
Casualty Events
53


Section 7.26
Material Agreements
53


Section 7.27
Reliance
53


Section 7.28
Payments by Purchasers of Production
53


Section 7.29
Existing Accounts Payable
53


Section 7.30
EEA Financial Institution
53


Section 7.31
Security Instruments
54


 
 
 
ARTICLE VIII AFFIRMATIVE COVENANTS
54


Section 8.01
Financial Statements; Other Information
54


Section 8.02
Notices of Material Events
57


Section 8.03
Existence; Conduct of Business
58


Section 8.04
Payment of Obligations
58


Section 8.05
Performance of Obligations under Loan Documents
58


Section 8.06
Operation and Maintenance of Properties
58


Section 8.07
Insurance
59


Section 8.08
Books and Records; Inspection Rights
59


Section 8.09
Compliance with Laws
59


Section 8.10
Environmental Matters
59


Section 8.11
Further Assurances
60


Section 8.12
Reserve Reports
60


Section 8.13
Title Information
61


Section 8.14
Additional Collateral; Additional Guarantors
61


Section 8.15
ERISA Compliance
63


Section 8.16
Marketing Activities
63


Section 8.17
Deposit Accounts, Securities Accounts and Commodities Accounts
64


Section 8.18
Acquisition of Oil and Gas Properties – Mortgage Coverage
64


Section 8.19
Lender Call and Meetings
64


Section 8.20
Swap Agreements
64





ii



--------------------------------------------------------------------------------




Section 8.21
EEA Financial Institution
65


 
 
 
ARTICLE IX NEGATIVE COVENANTS
65


Section 9.01
Financial Covenants
65


Section 9.02
Debt
65


Section 9.03
Liens
66


Section 9.04
Dividends, Distributions and Redemptions; Amendments to Certain Debt Documents
67


Section 9.05
Investments, Loans, Advances and Acquisitions
68


Section 9.06
Nature of Business
69


Section 9.07
Limitation on Leases
69


Section 9.08
Proceeds of Loans
69


Section 9.09
ERISA Compliance
69


Section 9.10
Sale or Discount of Receivables
71


Section 9.11
Mergers, Etc
71


Section 9.12
Sale of Properties
71


Section 9.13
Environmental Matters
72


Section 9.14
Transactions with Affiliates
72


Section 9.15
Subsidiaries
72


Section 9.16
Negative Pledge Agreements; Dividend Restrictions
73


Section 9.17
Gas Imbalances, Take-or-Pay or Other Prepayments or Minimum Volume Contracts
73


Section 9.18
Swap Agreements
73


Section 9.19
Deposit Accounts
73


Section 9.20
Sale and Leaseback
74


Section 9.21
Amendments to Organizational Documents and Fiscal Year
74


Section 9.22
Aggregate Interest Expense
74


 
 
 
ARTICLE X EVENTS OF DEFAULT; REMEDIES
74


Section 10.01
Events of Default
74


Section 10.02
Remedies
76


 
 
 
ARTICLE XI THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
78


Section 11.01
Appointment; Powers
78


Section 11.02
Duties and Obligations of Administrative Agent and Collateral Agent
78


Section 11.03
Action by Administrative Agent and Collateral Agent
79


Section 11.04
Reliance by Administrative Agent and Collateral Agent
79


Section 11.05
Subagents
80


Section 11.06
Resignation of Administrative Agent and Collateral Agent
80


Section 11.07
Administrative Agents and Collateral Agent as Lenders
80


Section 11.08
No Reliance
81


Section 11.09
Administrative Agent and Collateral Agent May File Proofs of Claim
81


Section 11.10
Authority of Collateral Agent to Release Collateral, Liens and Guarantors
82


 
 
 
ARTICLE XII MISCELLANEOUS
82


Section 12.01
Notices
82


Section 12.02
Waivers; Amendments
82


Section 12.03
Expenses, Indemnity; Damage Waiver
84





iii



--------------------------------------------------------------------------------




Section 12.04
Successors and Assigns
85


Section 12.05
Survival; Revival; Reinstatement
88


Section 12.06
Counterparts; Integration; Effectiveness
89


Section 12.07
Severability
89


Section 12.08
Right of Setoff
89


Section 12.09
Governing Law; Jurisdiction; Service of Process
89


Section 12.10
Headings
90


Section 12.11
Confidentiality
90


Section 12.12
Interest Rate Limitation
91


Section 12.13
Exculpation Provisions
92


Section 12.14
Collateral Matters; Swap Agreements
92


Section 12.15
No Third Party Beneficiaries
92


Section 12.16
USA Patriot Act Notice
92


Section 12.17
Intercreditor Agreements
92


Section 12.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
93





iv



--------------------------------------------------------------------------------





ANNEXES, EXHIBITS AND SCHEDULES
Annex I    List of Commitments


Exhibit A
Form of Note

Exhibit B
Form of Borrowing Request

Exhibit C-1
Form of Effective Date Certificate

Exhibit C-2
Form of Section 8.01(c) Certificate

Exhibit D
Security Instruments

Exhibit E
Form of Assignment and Assumption

Exhibit F-1
Form of U.S. Tax Compliance Certificate (Foreign Lender/not Partnership)

Exhibit F-2
Form of U.S. Tax Compliance Certificate (Foreign Participant/not Partnership)

Exhibit F-3
Form of U.S. Tax Compliance Certificate (Foreign Participant/Partnership)

Exhibit F-4
Form of U.S. Tax Compliance Certificate (Foreign Lender/Partnership)    

Exhibit G
Swap Intercreditor Agreement

Exhibit H
Form of Increased Facility Activation Notice

Exhibit I
Form of New Lender Supplement



Schedule 1.02
Competitors

Schedule 6.01
Settled Swap Agreements

Schedule ‎7.05
Litigation

Schedule ‎7.06
Environmental Matters

Schedule 7.14
Subsidiaries and Partnerships

Schedule ‎7.19
Marketing Contracts

Schedule ‎7.20
Swap Agreements

Schedule ‎7.26
Material Agreements

Schedule 7.29
Accounts Payable

Schedule 9.03
Liens

Schedule ‎9.05
Investments





i



--------------------------------------------------------------------------------





THIS TERM LOAN CREDIT AGREEMENT dated as of November 1, 2017 is among: Northern
Oil and Gas, Inc., a corporation duly formed and existing under the laws of the
State of Minnesota (the “Borrower”); each of the Lenders from time to time party
hereto; TPG Specialty Lending, Inc. (“TSL”), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and TSL, as collateral agent for the Secured Parties
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”).
R E C I T A L S
WHEREAS, the Borrower requested that the Lenders make available to the Borrower
the term loans referenced herein on the terms and conditions contained herein;
and
WHEREAS, the Lenders have agreed severally to make available to the Borrower the
term loans referenced herein on the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Control Agreement” means, as to any Deposit Account, Securities Account
or Commodities Account of any Credit Party, an agreement or agreements, in form
and substance reasonably acceptable to the Administrative Agent, among such
Credit Party owning such Deposit Account, Securities Account or Commodities
Account, the Collateral Agent and the financial institution at which such
Deposit Account, Securities Account or Commodities Account is located, which
agreement establishes the Collateral Agent’s control with respect to such
Deposit Account, Securities Account or Commodities Account. For purposes of this
definition, the term “control” has the meaning given to such term in the UCC.
“Adjusted LIBO Rate” means, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the then effective LIBO Rate
multiplied by (b) the Statutory Reserve Rate.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“AFE” means an authority for expenditure listing the expenses of drilling a well
and completing or abandoning the well and received in the ordinary course of
business.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender” means any Affiliated Person that is a Lender.


1



--------------------------------------------------------------------------------




“Affiliated Person” means any Person that is an Affiliate of the Borrower or
that holds or that has an Affiliate that holds, directly or indirectly, (a) any
common Equity Interests in the Borrower in an aggregate amount in excess of 5%
of the common Equity Interests having ordinary voting power for the election of
the directors or other governing body of the Borrower or (b) any Debt (other
than the Loans) or any security or Equity Interest (including preferred Equity
Interests but other than common Equity Interests), in each case issued or
incurred by the Borrower.
“Agreement” means this Term Loan Credit Agreement, as the same may from time to
time be amended, amended and restated, modified, or supplemented in accordance
with the terms hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption including, without
limitation, the FCPA.
“Applicable Margin” means, for any day, 7.75% per annum.
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction (a) the numerator of which is the sum of (i) the aggregate
outstanding principal amount of the Loans of such Lender and (ii) the unused
outstanding Delayed Draw Commitments of such Lender and (b) the denominator of
which is the sum of (i) the outstanding principal amount of the Loans of all
Lenders and (ii) the total unused outstanding Delayed Draw Commitments of all
Lenders.
“Approved Counterparty” means (a) BP Energy Company, (b) Macquarie Bank Limited,
(c) Cargill Incorporated, (d) Royal Bank of Canada, (e) Fifth Third Bank, (f)
Capital One Bank (USA), N.A., or (g) any other Person acceptable to the
Administrative Agent in its reasonable discretion.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in term loans and similar extensions
of credit in the ordinary course of its business and that is affiliated with a
Lender and administered or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.
“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P. and (b) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person or its direct
or indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such


2



--------------------------------------------------------------------------------




Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrowing Request” means a request by the Borrower for a Loan in accordance
with ‎Section 2.03.
“Building” has the meaning assigned to such term in the applicable Flood
Insurance Regulations.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and if such day relates to LIBOR, any such day on which dealings
in dollar deposits are conducted between banks in the London interbank
Eurodollar market.
“Call Protection Amount” means:
(a)    in the case of the Initial Term Loans, an amount equal to the applicable
percentage set forth in the table below of any payment, refinancing,
substitution or replacement of principal of the Initial Loans based on the
number of months elapsed since the Effective Date, including any payment made in
accordance with Section 3.01, Section 3.04 or Section 10.02(a) (or in the case
of an acceleration of any Loans pursuant to Section 10.02(a), the applicable
percentage set forth in the table below of the principal amount of the Loans
accelerated):
Relevant period (number of months elapsed since the Effective Date)
Call Protection Amount as a percentage of the amount so repaid (or accelerated)
On or prior to 18 months after the Effective Date
7.00%
After 18 months but on or prior to 30 months after the Effective Date
3.00%
After 30 months but on or prior to 42 months after the Effective Date
1.00%

and
(b)    in the case of the Delayed Draw Loans, an amount equal to the applicable
percentage set forth in the table below of any payment, refinancing,
substitution or replacement of principal of such Delayed Draw Loans based on the
number of months elapsed since the date that the applicable Delayed Draw Loan
was funded, including any payment made in accordance with Section 3.01,
Section 3.04 or Section 10.02(a) (or in the case of an acceleration of any Loans
pursuant to Section 10.02(a), the applicable percentage set forth in the table
below of the principal amount of the Loans accelerated):
Relevant period (number of months elapsed since the funding date of applicable
Delayed Draw Loan)
Call Protection Amount as a percentage of the amount so repaid (or accelerated)
On or prior to 18 months after the date of funding of such Delayed Draw Loan
7.00%
After 18 months but on or prior to 30 months after the date of funding of such
Delayed Draw Loan
3.00%
After 30 months but on or prior to 42 months after the date of funding of such
Delayed Draw Loan
1.00%





3



--------------------------------------------------------------------------------




In the case of each of the foregoing clauses (a) and (b), if any acceleration
occurs prior to such dates, the applicable Call Protection Amount shall be due
and payable, regardless of when any payment is made on the Loans. In the event
that the Secured Obligations are repaid in full in connection with the bona fide
unaffiliated third party acquisition (including, without limitation, by way of
merger or consolidation) of all of the Equity Interests in the Borrower (other
than exchanges of the Borrower’s bonds or other debt instruments for Equity
Interests) or all or substantially all of the Borrower’s assets, then the Call
Protection Amount shall be reduced by 25%, provided that, for purposes of this
sentence, each Affiliated Person shall be deemed to be an Affiliate of the
Borrower.
“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that should be capitalized in accordance with GAAP and
any other expenditures that are capitalized on the balance sheet of such Person
in accordance with GAAP.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder, provided that all obligations of any Person that
are or would have been treated as operating leases for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as capitalized lease obligations in the financial
statements to be delivered pursuant to Section 8.01.
“Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed or insured by the United States or any
agency thereof, in each case maturing within one year from the date of
acquisition thereof; (b) commercial paper maturing within one year from the date
of acquisition thereof rated in the highest grade by S&P or Moody’s; (c) deposit
accounts or deposits maturing within one year from the date of acquisition
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively; (d) repurchase obligations with a
term of not more than 30 days from the date of acquisition thereof for
underlying securities of the type described in ‎the foregoing clauses (a)
through (c); and (e) deposits in money market funds investing exclusively in
Investments described in ‎the foregoing clauses (a) through (d).
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $250,000 in the aggregate for any
calendar year.
“Change in Control” means the occurrence of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests so that such Person or group owns 45% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Borrower or (ii) appointed by
directors so nominated, appointed or approved or (c) any “change in control”
under any documents governing any Material Indebtedness.


4



--------------------------------------------------------------------------------




“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or in implementation
thereof and (ii) all requests, rules, guidelines, requirements or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated,
issued or implemented.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
“Commitment” means with respect to each Lender, the sum of such Lender’s Initial
Term Loan Commitment and Delayed Draw Commitment, as applicable, in effect at
such time.
“Commodities Account” has the meaning assigned to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.
“Competitor” means (a) each Person listed on Schedule 1.02 and (b) each other
Person that is an industry competitor of the Borrower to the extent that the
Borrower has designated such other Person as an industry competitor in writing
to the Administrative Agent at least five days prior to any assignment of Loans
or Commitments to such other Person.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Balance” means, at any time, the aggregate amount of cash and
Cash Equivalents, in each case held by the Borrower and its Subsidiaries.
“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
Taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary (other
than the Guarantors) to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by that Consolidated Subsidiary
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or deficit) of any Person accrued prior to the date it
becomes a Consolidated Subsidiary or is merged into or consolidated with the
Borrower or any of its Consolidated Subsidiaries; (d) the net income of any
Consolidated Subsidiary that is not a Guarantor, except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Subsidiary, as the case
may be; (e) any extraordinary gains or losses during such period; (f) non-cash
gains, losses or adjustments under FASB ASC 815 as a result of changes in the
fair market value of derivatives; (g) any gains or losses attributable to
writeups or writedowns of assets; and (h) any cancellation of debt income.


5



--------------------------------------------------------------------------------




“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
“Credit Exposure” means, at any time with respect to any Lender, the sum of the
outstanding principal amount of such Lender’s Loans.
“Credit Parties” means, collectively, the Borrower and the Guarantors (if any),
each of which is individually referred to as a “Credit Party”.
“Debt” means, for any Person, each of the following (without duplication): (a)
all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments; (c)
all (i) accounts payable and (ii) accrued expenses, liabilities or other
obligations of such Person to pay the deferred purchase price of Property or
services, in each case (other than deferred purchase price obligations in
connection with the acquisition of Oil and Gas Properties), which are greater
than ninety (90) days past the date of invoice other than those which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) all obligations of such Person
under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt
(as defined in the other clauses of this definition) of others secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of such Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss; (h)
all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others; (i) all obligations of such Person to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements for the gathering, processing or
transportation of production, or other similar arrangements, in each case in the
ordinary course of business; (j) obligations of such Person to pay for goods or
services even if such goods or services are not actually received or utilized by
such Person; (k) any Debt of a partnership for which such Person is liable
either by agreement, by operation of law or by a Governmental Requirement but
only to the extent of such liability; (l) Disqualified Capital Stock of such
Person; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.
“Dedicated Cash Receipts” means all cash received by or on behalf of the
Borrower or any Guarantor with respect to the following: (a) any amounts payable
under or in connection with any Oil and Gas Properties; (b) cash representing
operating revenue earned or to be earned by the Borrower or any Guarantor; (c)
proceeds from Loans; and (d) any other cash received by the Borrower or any
Guarantor from whatever source (including amounts received in respect of the
Liquidation of any Swap Agreement) other than (i) liability insurance proceeds
required to be paid directly to third parties, (ii) payments made to the
Borrower or any Guarantor for the account of third parties under or in
connection with joint operating agreements or similar joint development
agreements and (iii) amounts described in the definition of “Excluded Deposit
Accounts” which are deposited in Excluded Deposit Accounts.


6



--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of
such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has, or has a direct or indirect parent company that has become the subject of a
Bail-In Action.
“Delayed Draw Amount” means with respect to each Delayed Draw Lender, the amount
set forth opposite such Delayed Draw Lender’s name on Annex I under the caption
“Delayed Draw Commitment”, as the same may be (i) reduced by the amount of any
reductions of the Delayed Draw Commitments pursuant to Sections 2.01(b) and
2.06(b) or (ii) reduced or increased from time to time by the amount of
reductions or increases in the Delayed Draw Commitments pursuant to assignments
thereof by or to any Delayed Draw Lender pursuant to Section 12.04(b).
“Delayed Draw Applicable Percentage” means, with respect to any Delayed Draw
Lender, a percentage equal to a fraction (a) the numerator of which is the sum
of (i) the aggregate outstanding principal amount of the Delayed Draw Loans of
such Delayed Draw Lender and (ii) the unused outstanding Delayed Draw
Commitments of such Delayed Draw Lender and (b) the denominator of which is the
sum of (i) the outstanding principal amount of the Delayed Draw Loans of all
Delayed Draw Lenders and (ii) the total unused outstanding Delayed Draw
Commitments of all Delayed Draw Lenders; provided, however, that if all of the
Delayed Draw Commitments have terminated, then each Lender’s Delayed Draw
Applicable Percentage shall mean such Lender’s Delayed Draw Applicable
Percentage as in effect immediately before such termination.
“Delayed Draw Commitment” means with respect to each Delayed Draw Lender, the
commitment of such Delayed Draw Lender to make Delayed Draw Loans hereunder in
an aggregate amount not to exceed its Delayed Draw Amount. The aggregate amount
of the Delayed Draw Lenders’ Delayed Draw Commitments on the Effective Date is
$100,000,000.
“Delayed Draw Commitment Termination Date” means the earlier of (a) the date
that is eighteen (18) months following the Effective Date and (b) the date of
termination of all remaining Delayed Draw Commitments pursuant to
Section 2.06(b).
“Delayed Draw Lenders” means the Persons listed on Annex I with a Delayed Draw
Commitment and any Person with a Delayed Draw Commitment that shall have become
a party hereto pursuant to an assignment and assumption.
“Delayed Draw Loans” means term loans made by the Delayed Draw Lenders pursuant
to Section 2.01(b).
“Delayed Draw Note” means a note of the Borrower payable to any Delayed Draw
Lender in substantially the form of Exhibit A hereto, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
“Deposit Account” has the meaning assigned to such term in the UCC.


7



--------------------------------------------------------------------------------




“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which, mandatorily or at the option of the
holder, it is convertible or for which it is exchangeable) or upon the happening
of any event, (a) matures or is mandatorily redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, or (b) is
convertible or exchangeable for Debt or redeemable for any consideration other
than other Equity Interests (which would not constitute Disqualified Capital
Stock) at the option of the holder thereof, in whole or in part, in either case,
on or prior to the date that is one year after the earlier of (i) the Maturity
Date and (ii) the date on which there are no Loans or other obligations
hereunder outstanding and all of the Commitments are terminated.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or the District of Columbia.
“EBITDAX” means, as of any date of determination, the sum of Consolidated Net
Income for the most recently ended four fiscal quarters (including any such
quarter ending on such date of determination) plus the following expenses or
charges to the extent deducted from Consolidated Net Income in such four fiscal
quarter period: (a) Interest Expense, (b) income taxes, (c) depreciation, (d)
depletion, (e) amortization, (f) one-time transaction fees and expenses paid or
accrued in connection with debt financings, capital raising transactions,
acquisitions and dispositions in an aggregate amount for this clause (f) not to
exceed $5,000,000 in any four fiscal quarter period, (g) exploration expenses
and (h) other non-cash charges (including non-cash expenses associated with the
granting of stock-based compensation to employees and directors of the Borrower
or its Subsidiaries, non-recurring non-cash losses (or minus any gains),
non-cash mark to market losses (or minus any gains), and non-cash impairments or
accounting adjustments with respect to any disposition of assets permitted
hereby), minus all non-cash income added to Consolidated Net Income minus all
gains (whether cash or non-cash) from asset dispositions (other than
Hydrocarbons produced in the ordinary course of business) and Liquidations of
Swap Agreements (in each case to the extent included in Consolidated Net Income
during the applicable period); provided that that if the Borrower or any
Consolidated Subsidiary shall make a Material Acquisition or Material
Divestiture during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such Material Acquisition or Material
Divestiture, as if such Material Acquisition or Material Divestiture had
occurred on the first day of such period, with such pro forma calculations being
reasonably acceptable to the Administrative Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
‎Section 6.01 are satisfied (or waived in accordance with ‎Section 12.02).


8



--------------------------------------------------------------------------------




“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect and as applicable in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Subsidiary is located,
including the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“Oil” shall have the meaning specified in OPA, the terms “Hazardous Substance”
and “Release” have the meanings specified in CERCLA, the terms “Solid Waste” and
“Disposal” (or “Disposed”) have the meanings specified in RCRA and the term “Oil
and Gas Waste” shall mean those waste that are excluded from the definition of
“hazardous waste” pursuant to 40 C.F.R. Section 261.4(b)(5) (“Section
261.4(b)(5)”); provided, however, that (a) in the event either OPA, CERCLA, RCRA
or Section 261.4(b)(5) is amended so as to broaden the meaning of any term
defined thereby, such broader meaning shall apply subsequent to the effective
date of such amendment and to the extent the applicable laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “Oil,” “Hazardous Substance,” “Release,” “Solid
Waste,” “Disposal” or “Oil and Gas Waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 261.4(b)(5), such broader meaning shall
apply.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder (other than an event for which the 30-day
notice period is waived), (b) the withdrawal of the Borrower, a Subsidiary or
any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Plan in a distress termination under
Section 4041(c) of ERISA or the treatment of a Plan amendment as a termination
under section 4041 of ERISA, (d) the institution of proceedings to terminate a
Plan by the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
Section 4202 of ERISA or (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned such term in ‎Section 10.01.


9



--------------------------------------------------------------------------------




“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens, in each case arising
by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, royalty agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution; provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Borrower or any of its Subsidiaries to
provide collateral to the depository institution for any other purpose;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and Liens related to surface leases and
surface operations, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(h) judgment and attachment Liens not giving rise to an Event of Default;
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that (i) Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced,
(ii) no intention to subordinate the first priority Lien granted in favor of the
Collateral Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens and (iii) the term “Excepted Liens”
shall not include any Lien securing Debt for borrowed money.
“Excluded Deposit Account” means, as of any date of determination, (a) any
Deposit Account, the balance of which consists exclusively of (i) withheld
income taxes and federal, state or local employment taxes required to be paid to
the Internal Revenue Service or state or local government agencies with respect
to employees of the Borrower or any Subsidiary and (ii) amounts required to be
paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3 102 on
behalf of or for the benefit of employees of the Borrower or any Subsidiary,
(b) all segregated Deposit Accounts, constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of the Borrower or any
Subsidiary, (c) any “zero balance account” or other account that automatically
and immediately transfers any amounts deposited in such account to an account
subject to an Account Control Agreement, and (d) any Deposit Accounts maintained
solely for the benefit of issuers of letters of credit


10



--------------------------------------------------------------------------------




containing cash collateral constituting Liens permitted pursuant to
Section 9.03(e); provided that the aggregate amount deposited in all accounts
described in clauses (a) and (b) shall not exceed $500,000 at any time.
“Excluded Swap Obligation” has the meaning assigned to such term in the Guaranty
Agreement.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding tax that is imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.03) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.02,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.02(f), and (d) any U.S. withholding
Tax that is imposed under FATCA.
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of February 28, 2012 among the Borrower, Royal Bank of Canada
as the administrative agent, and the lenders party thereto, as amended or
otherwise modified prior to the date hereof.
“Existing Notes” means the 8.00% senior unsecured notes due 2020 issued by the
Borrower in an aggregate principal face amount of $700,000,000.00.
“Extraordinary Receipts” means any cash received by any Credit Party not in the
ordinary course of business (and not consisting of proceeds relating to an event
described in Section 3.04(b)(i), Section 3.04(b)(ii), Section 3.04(b)(iii) or
Section 3.04(b)(iv) of this Agreement) consisting of (a) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (b) indemnity payments (other than
to the extent such indemnity payments are immediately payable to a Person that
is not an Affiliate of any Credit Party or any of its Subsidiaries), (c) any
purchase price adjustment (other than working capital and other similar
adjustments) made pursuant to any acquisition document and/or indemnification
payments made pursuant to any acquisition document), (d) any tax refunds or (e)
any business interruption insurance proceeds; provided that an Extraordinary
Receipt shall not include cash receipts from proceeds of insurance or indemnity
payments to the extent that such proceeds or payments are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
with respect to the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.


11



--------------------------------------------------------------------------------




“FEMA” means the Federal Emergency Management Agency, a component of the United
States Department of Homeland Security.
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, manager, or controller of such Person.
Unless otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.
“Foreign Lender” means any Lender that is not a U. S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in ‎Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, or any Lender.
“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantors” means each Subsidiary that guarantees the Secured Obligations
pursuant to Section 8.14(b).
“Guaranty Agreement” means the Guaranty and Collateral Agreement listed on
Exhibit D, as the same may from time to time be amended, amended and restated,
modified or supplemented in accordance with the terms thereof.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any Environmental Law and including without limitation (a) any
chemical, compound, material, product, byproduct, substance or waste defined as
or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Environmental Law; (b) petroleum hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such laws from time to time in
effect.


12



--------------------------------------------------------------------------------




“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, fee interests, surface interests,
mineral fee interests, overriding royalty interests and other royalty interests,
net profit interests and production payment interests, including any reserved or
residual interests of whatever nature. Unless otherwise indicated herein, each
reference to the term “Hydrocarbon Interests” shall mean Hydrocarbon Interests
of the Borrower and/or the Subsidiaries, as the context requires.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Credit Parties, including all oil in tanks, and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests of the Credit Parties or other properties constituting Oil
and Gas Properties of the Credit Parties.
“Increased Facility Activation Date” means any Business Day on which the
Borrower and any Lender shall execute and deliver to the Administrative Agent an
Increased Facility Activation Notice pursuant to Section 2.05(a).
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit H.
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Incremental Amount” means, as of any date of determination, the lesser of (a)
the amount of additional Senior Secured Debt that would not cause the Borrower
to be in violation of any covenant hereunder on a pro forma basis as of such
date, or (b) $100,000,000.
“Incremental Term Lenders” means (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
“Incremental Term Loans” means any term loans made pursuant to Section 2.05(a).
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in (a), Other Taxes.
“Initial Reserve Report” means the report prepared by or under the supervision
of the chief engineer of the Borrower, dated as of August 31, 2017, evaluating
the Oil and Gas Properties constituting Proved Reserves of the Borrower and its
Subsidiaries.
“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Lender, the commitment of such Initial Term Loan Lender to make Initial Term
Loans hereunder in an aggregate amount not to exceed the amount set forth
opposite such Initial Term Loan Lender’s name on Annex I under the caption
“Initial Term Loan Commitment”, as the same may be reduced or increased from
time to time pursuant to assignments by or to such Initial Term Loan Lender
pursuant to Section 12.04(b) or automatically terminated upon the funding of the
Initial Term Loans pursuant to Section 2.01(a). The aggregate amount of the
Initial Term Loan Lenders’ Initial Term Loan Commitments on the Effective Date
is $300,000,000.
“Initial Term Loans” means term loans made by the Initial Term Loan Lenders
pursuant to Section 2.01(a).
“Initial Term Loan Lenders” means the Persons listed on Annex I with an Initial
Term Loan Commitment and any Person that shall have become a party hereto
pursuant to an assignment and assumption.


13



--------------------------------------------------------------------------------




“Initial Term Loan Note” means a note of the Borrower payable to any Initial
Term Loan Lender in substantially the form of Exhibit A hereto, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
“Intercreditor Agreements” shall have the meaning as set forth in
Section 12.17(a).
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Subsidiaries for such period, including to the extent included in interest
expense under GAAP: (a) amortization of debt discount, (b) capitalized interest,
(c) the portion of any payments or accruals under Capital Leases allocable to
interest expense, plus the portion of any payments or accruals under Synthetic
Leases allocable to interest expense, and (d) all cash interest paid in
connection with Debt permitted hereunder to the extent that such payments are
not accounted for as interest expense pursuant to Accounting Standards
Certification 470-60 or another applicable codification, in each instance
whether or not the same constitutes interest expense under GAAP.
“Interest Payment Date” means the last Business Day of each March, June,
September and December.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person, the contribution of capital to any other Person or any agreement to make
any such acquisition (including, without limitation, any “short sale” or any
sale of any securities at a time when such securities are not owned by the
Person entering into such short sale) or capital contribution; (b) the making of
any deposit with, or advance, loan or capital contribution to, the assumption of
Debt of, the purchase or other acquisition of any other Debt of or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
“IRS” means the U.S. Internal Revenue Service.
“Lenders” means the Initial Term Loan Lenders, the Delayed Draw Lenders, and the
Incremental Term Lenders, if any.
“LIBO Rate” means the greater of (a) 1.00% and (b) as of the date of
determination, the rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) determined on the basis of the rate for deposits in dollars for a
period equal to three months appearing on the applicable Bloomberg LIBOR Screen
Page as of 11:00 a.m., London time, two Business Days prior to such date. If
such rate does not appear on such page (or otherwise on such screen), the “LIBO
Rate” shall be determined by reference to such other comparable publicly
available service for displaying the Eurodollar rates as may be selected by the
Administrative Agent. If such rate is not available at such time for any reason,
then the “LIBO Rate” shall be the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars for delivery on such date in same day funds in the approximate amount
of the Loans with a term of three months would be offered by major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to such date; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


14



--------------------------------------------------------------------------------




“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation (other than a novation of Swap Agreements between the Borrower and/or
Guarantors), unwind or termination of all or any part of such Swap Agreement or
the creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.
“Loan Documents” means this Agreement, the Notes, the Security Instruments and
any other agreement designated by the parties as a Loan Document.
“Loans” means the Initial Term Loans, the Delayed Draw Loans and the Incremental
Term Loans made by the Lenders to the Borrower pursuant to this Agreement. For
the avoidance of doubt, after the funding of each Delayed Draw Loan, such Loan
shall be on otherwise identical terms as the Initial Term Loans.
“Majority Lenders” means Lenders that are not Affiliated Lenders having Loans
and unused Commitments, as applicable, representing more than 50% of the sum of
the Loans and unused Commitments at such time.
“Manufactured (Mobile) Home” has the meaning assigned to such term in the
applicable Flood Insurance Regulation.
“Material Acquisition” means any acquisition (whether in an individual
transaction or a series of related transactions) by the Borrower or its
Subsidiaries of Property if the consideration therefore exceeds (a) $5,000,000
for any individual transaction or series of related transactions or (b)
$20,000,000 when aggregated with the consideration paid in connection with all
other acquisitions of Property during the trailing twelve month period through
and including the month in which such acquisition occurs.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, liabilities (actual or
contingent) or financial condition of the Borrower and the Subsidiaries taken as
a whole, (b) the ability of the Borrower, any Subsidiary or any Guarantor to
perform any of its obligations under any Loan Document to which it is a party,
(c) the validity or enforceability of any Loan Document or (d) the rights and
remedies of or benefits available to the Administrative Agent, the Collateral
Agent or any Lender under any Loan Document.
“Material Divestiture” means any sale, assignment, farm-out, conveyance or other
transfer of Oil and Gas Properties if the consideration therefore, when
aggregated with the consideration received in connection with all other sales,
assignments, farm-outs, conveyances or other transfers of Oil and Gas Properties
during the fiscal quarter in which such transaction occurs, exceeds $5,000,000.
“Material Indebtedness” means any Debt (other than the Loans), or net
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries, in either case in principal amount exceeding, on
any date of determination, $5,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value determined under the circumstances and in accordance with the
provision of clause (a) of such term “Swap Termination Value”.


15



--------------------------------------------------------------------------------




“Maturity Date” means November 1, 2022.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
“Multiemployer Plan” means any employee pension plan as defined in Section 3(2)
of ERISA covered by Title IV of ERISA that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any issuance or sale of Equity Interest or the sale or
incurrence of any Debt, means the cash proceeds of such issuance or sale net of
attorneys’ fees, accountants’ fees, investment banking fees, listing fees,
discounts or commissions and brokerage, consultant and other fees, expenses and
charges actually incurred in connection with such issuance or sale and net of
taxes paid or payable as a result of such issuance or sale; and
(b)    with respect to any Transfer of assets or Liquidation of any Swap
Agreement, the aggregate cash proceeds received by the Borrower or any of its
Subsidiaries in respect of such Transfer or Liquidation (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Transfer or Liquidation), net of, without duplication:
(i)    the direct costs relating to such Transfer or Liquidation, including
legal, title, engineering, environmental, accounting and investment banking
fees, and sales commissions, and any relocation expenses incurred as a result
thereof;
(ii)    taxes paid or reasonably estimated to be payable as a result thereof;
(iii)    amounts required to be applied to the repayment of Debt (other than
under this Agreement) secured by a Lien on the asset or assets that were the
subject of such Transfer; and
(iv)    any reserve established in accordance with GAAP against liabilities
associated with such Transfer or Liquidation or any amount placed in escrow for
adjustment in respect of the purchase price of such Transfer or Liquidation,
until such time as such reserve is reversed or such escrow arrangement is
terminated, in which case Net Cash Proceeds shall be increased by the amount of
the reserve so reversed or the amount returned to the Borrower or its
Subsidiaries from such escrow arrangement, as the case may be.
“Net Senior Secured Debt” means, at any date, (a) the amount of Senior Secured
Debt on such date minus (b) all unrestricted cash and unrestricted Cash
Equivalents of the Borrower and its Subsidiaries, in each case, in accounts
subject to an Account Control Agreement on such date.
“New Lender” has the meaning assigned to such term in Section 2.05(b).
“New Lender Supplement” has the meaning assigned to such term in
Section 2.05(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the Initial Term Loan Notes and the Delayed Draw Notes, as
applicable.


16



--------------------------------------------------------------------------------




“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, pipelines, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Borrower and/or the Subsidiaries, as the context
requires.
“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (d) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (e) in any other
case, the functional equivalent of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(b)).
“Participant” has the meaning assigned to such term in Section 12.04(c)(i).
“Participant Register” has the meaning assigned to such term in
Section 12.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“PDP Coverage Ratio” means, as of any date of determination, the ratio of (a)
the sum of (i) Total PDP PV-10 as of such date plus (ii) the aggregate amount of
all unrestricted cash and unrestricted Cash Equivalents of the Borrower and its
Subsidiaries, in each case, in accounts subject to an Account Control Agreement
on such date to (b) the amount of Senior Secured Debt as of such date.


17



--------------------------------------------------------------------------------




“Permitted Acquisition” means any acquisition after the Effective Date by the
Borrower or any Guarantor of upstream Oil and Gas Properties if each such
acquisition meets all of the following requirements:
(a)    no less than five (5) Business Days (or such shorter time as the
Administrative Agent may agree in its sole discretion) prior to the proposed
closing date of any Material Acquisition, the Borrower shall have delivered a
written notice and description of such Material Acquisition to the
Administrative Agent, which notice shall include the proposed closing date of
such Material Acquisition, together with all material agreements, documents and
instruments in respect of such acquisition, including, without limitation, the
purchase, sale or transfer agreements therefor, pro forma financial information
necessary to determine the Borrower’s and its Subsidiaries’ compliance with the
terms of this Agreement after giving effect to such Material Acquisition, and
all Security Instruments required by this Agreement;
(b)    each applicable Credit Party shall have complied with the requirements of
Section 8.14(b);
(c)    both before and after giving effect to any Material Acquisition, no
Default or Event of Default shall have occurred and be continuing;
(d)    both before and after giving effect to any Material Acquisition, the
Borrower is in pro forma compliance with Section 9.01 and the PDP Coverage Ratio
is equal to or greater than 1.40 to 1.00; and
(e)    both before and after giving effect to any Material Acquisition, the
Credit Parties shall be in compliance with Section 9.06.
“Permitted Junior Lien Debt” means Debt secured by a Lien junior in priority to
the Liens securing the Secured Obligations and satisfies the following
conditions: (a) such Debt does not have an interest rate that would cause any
non-compliance with Section 9.22; (b) such Debt (or the documents governing such
Debt) shall not contain (i) any individual financial maintenance covenant or
event of default that is more restrictive or onerous with respect to the
Borrower and the Subsidiaries than any individual financial maintenance covenant
or event of default, as applicable, in this Agreement, (ii) any covenants (other
than financial maintenance covenants) that, taken as a whole, are more onerous
or restrictive with respect to the Borrower and the Subsidiaries than the
covenants in this Agreement, (iii) restrictions on the ability of the Borrower
or any of its Subsidiaries to guarantee the Secured Obligations or to pledge
assets as collateral security for the Secured Obligations, or (iv) any
prohibition on the prior repayment of any Secured Obligations; (c) the Liens
securing such Debt are subordinated to the Liens securing the Secured
Obligations and such Liens and the terms of such Debt are subject to the Second
Lien Intercreditor Agreement and the security documents creating junior liens
securing such Debt shall be reasonably acceptable to the Administrative Agent;
(d) at the time of incurring such Debt (i) no Default has occurred and is then
continuing, (ii) no Default would result from the incurrence of such Debt after
giving effect to the incurrence of such Debt, and (iii) after giving effect to
the incurrence thereof, the Borrower is in pro forma compliance with the
financial covenants contained in Section 9.01, and (e) the terms of such Debt
(or the documents governing such Debt) do not provide for a maturity date or any
scheduled principal repayment, mandatory principal redemption or sinking fund
obligation in each case prior to the 180th day after the Maturity Date (other
than customary offers to purchase upon a change of control, asset sale, or
casualty or condemnation event (so long as any such mandatory prepayment or
offer to purchase in respect of any asset sale, casualty or condemnation event
is made subject to the applicable prepayment provisions set forth in this
Agreement) and customary acceleration rights after an event of default).
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to substantially
contemporaneously refinance, all of any other Debt (the “Refinanced Debt”);
provided that (a) such new Debt is in an aggregate principal amount not in
excess of the sum of (i) the aggregate principal amount then outstanding of the
Refinanced Debt (or, if the Refinanced Debt is exchanged or acquired for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration thereof, such lesser amount) and (i) an amount
necessary to pay any accrued and unpaid interest thereon and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Debt has (i) a stated maturity no earlier than the later of (A) the stated
maturity of the Refinanced Debt and (B) the date this is 180 days following the
Maturity Date and (ii) an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt does not have


18



--------------------------------------------------------------------------------




an interest rate that would cause any non-compliance with Section 9.22; (d) such
new Debt does not contain (i) any individual financial maintenance covenant or
event of default that is more restrictive or onerous with respect to the
Borrower and the Subsidiaries than any individual financial maintenance covenant
or event of default, as applicable, in the Refinanced Debt or this Agreement, or
(ii) any covenants (other than financial maintenance covenants) that, taken as a
whole, are more onerous or restrictive with respect to the Borrower and the
Subsidiaries than the covenants in the Refinanced Debt or this Agreement; (e) if
the Refinanced Debt is contractually subordinated to the Secured Obligations,
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Secured Obligations (or, if applicable, the Guaranty Agreement) to at
least the same extent as the Refinanced Debt and is otherwise subordinated
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent; (f) if the Refinanced Debt is unsecured, such new Debt is
unsecured; (g) the terms of Permitted Refinancing Debt do not provide for any
scheduled principal repayment, mandatory principal redemption or sinking fund
obligation prior to the 180th day after the Maturity Date (other than customary
offers to purchase upon a change of control, asset sale, or casualty or
condemnation event (so long as any such mandatory prepayment or offer to
purchase in respect of any asset sale, casualty or condemnation event is made
subject to the applicable prepayment provisions set forth in this Agreement) and
customary acceleration rights after an event of default); and (h) if the
Refinanced Debt is secured, such new Debt shall be either unsecured or secured;
provided that to the extent such new Debt is secured, such new Debt shall be
subject at all times to the Second Lien Intercreditor Agreement and any security
documents creating junior liens securing such new Debt shall be reasonably
acceptable to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, other than a Multiemployer Plan,
(a) which is currently or hereafter sponsored, maintained or contributed to by
the Borrower, a Subsidiary or an ERISA Affiliate or (b) with respect to which
the Borrower or a Subsidiary or an ERISA Affiliate may have any liability or
obligation, whether known or unknown, asserted or unasserted, determined or
determinable, absolute or contingent, accrued or unaccrued and whether due or to
become due.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
“Proved Developed Reserves” means the sum of Proved Developed Producing Reserves
and Proved Developed Nonproducing Reserves, and “Proved Undeveloped Reserves”
means Proved Reserves which are categorized as “Undeveloped” in the Definitions.
“Reasonably Anticipated Projected Production” means the projected production
from total Proved Developed Producing Reserves attributable to Oil and Gas
Properties of the Borrower and its Subsidiaries, determined by reference to
either (a) the Reserve Report most recently delivered pursuant to Section 8.12,
or (b) solely for purposes of Section 9.18, a Reserve Report with a recent “as
of date” delivered to the Administrative Agent for the purpose of Section 9.18
(together with the certificate referred to in Section 8.12(b)), which shall be
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate in all material
respects and, except as therein disclosed, to have been prepared in accordance
with the procedures used in the immediately preceding Reserve Report prepared by
an Approved Petroleum Engineer.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Recoveries” has the meaning assigned such term in Section 3.04(b)(iv).


19



--------------------------------------------------------------------------------




“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” has the meaning assigned such term in the definition of the term
“Environmental Laws”.
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the applicable dates required
pursuant to Section 8.12, the Proved Reserves attributable to the Oil and Gas
Properties of the Borrower and the Credit Parties that, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date based
upon the Strip Price on such date of determination, adjusted for historical
basis differential, quality and gravity, without giving effect to non-property
related expenses such as general and administrative expenses, debt service,
future income tax expense and depreciation, depletion and amortization, and
adjusted to give effect to the Swap Agreements with Approved Counterparties then
in effect.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.


20



--------------------------------------------------------------------------------




“Second Lien Intercreditor Agreement” means a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent (and
which shall be negotiated in good faith by the Administrative Agent) among the
Administrative Agent, the applicable agent or trustee representing the holders
of Second Lien Obligations (or such equivalent term as defined in such
intercreditor agreement) and the Credit Parties, as the same may from time to
time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms thereof.
“Secured Obligations” means, without duplication, any and all amounts owing or
to be owing by the Borrower or any Guarantor whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising: (a) to the Administrative Agent,
the Collateral Agent or any Lender under any Loan Document; (b) to any Secured
Swap Party under any Secured Swap Agreement; and (c) all renewals, extensions
and/or rearrangements of any of the above. Without limitation of the foregoing,
the term “Secured Obligations” shall include the unpaid principal of and
interest on the Loans (including Yield Maintenance Amounts, Call Protection
Amounts, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, any of its Subsidiaries or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), fees, reimbursement obligations and unpaid amounts, payments
in respect of an early termination of Secured Swap Agreements and unpaid
amounts, fees, expenses, indemnities, costs, and all other obligations and
liabilities of every nature of the Borrower, any Subsidiary or any Guarantor,
whether absolute or contingent, due or to become due, now existing or hereafter
arising under this Agreement, the other Loan Documents and any Secured Swap
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, and the Secured Swap Parties.
“Secured Swap Agreement” means any Swap Agreement, whether entered into prior
to, on or after the date hereof, between the Borrower or any Guarantor and any
Secured Swap Party, that is financially settled.
“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement so long as such Secured Swap
Party has entered into and remains subject to the Swap Intercreditor Agreement.
“Secured Swap Party” means any Approved Counterparty that has become party to,
and remains subject to, the Swap Intercreditor Agreement, either by signing the
Swap Intercreditor Agreement directly or by entry into a Swap Counterparty
Joinder (as defined in the Swap Intercreditor Agreement) pursuant to the terms
and conditions of the Swap Intercreditor Agreement.
“Securities Account” has the meaning assigned to such term in the UCC.
“Security Instruments” means the Guaranty Agreement, the Second Lien
Intercreditor Agreement, the Swap Intercreditor Agreement, mortgages, deeds of
trust and other agreements, instruments or certificates described or referred to
in Exhibit D, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower, any
Guarantor or any other Person in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes or this Agreement as such
agreements may be amended, modified, supplemented or restated from time to time.
“Senior Secured Debt” means, at any date, the sum of (a) the total Credit
Exposures of all Lenders on such date and (b) the aggregate principal amount of
Debt (other than Debt referred to in clause (a) of this definition) of the
Borrower and its Subsidiaries on such date that is secured by a first priority
Lien on any asset or Property of the Borrower or any Subsidiary.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.


21



--------------------------------------------------------------------------------




“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
for a major bank reasonably selected by the Administrative Agent prescribed by
the Board of Governors of the Federal Reserve System (or any successor thereto)
for determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
said bank, but so long as such bank is not required or directed under applicable
regulations to maintain such reserves, the Reserve Percentage shall be zero.
Such reserve percentages shall include those imposed pursuant to such Regulation
D. The Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Strip Price” means, as of any date, (a) for the 60-month period commencing with
the month in which such date occurs, as quoted on the New York Mercantile
Exchange (the “NYMEX”) and published in a nationally recognized publication for
such pricing as selected by the Administrative Agent (as such prices may be
corrected or revised from time to time by the NYMEX in accordance with its rules
and regulations), the corresponding monthly quoted futures contract price for
months 0–60 and (b) for periods after such 60 month period, the average
corresponding monthly quoted futures contract price for months 49–60; provided,
however, in the event that the NYMEX no longer provides futures contract price
quotes for 60 month periods, the longest period of quotes of less than 60 months
shall be used to determine the strip period and held constant thereafter based
on the average of contract prices for the last twelve months of such period,
and, if the NYMEX no longer provides such futures contract quotes or has ceased
to operate, the Administrative Agent shall designate another nationally
recognized commodities exchange to replace the NYMEX for purposes of the
references to the NYMEX herein which in the Administrative Agent’s reasonable
opinion is the most comparable exchange to the NYMEX at such time.
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Swap Agreement” means any agreement (including each confirmation under any
master agreements) with respect to any swap, cap, collar, put, call, floor,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, and whether settled
physically or financially, involving, or settled by reference to, one or more
interest rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, by and among the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and one or more Approved Counterparties, a copy of
which is attached as Exhibit G hereto, as the same may from time to time be
amended, amended and restated, modified or supplemented.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a ‘swap’
within the meaning of Section 1a(47) of the Commodity Exchange Act.


22



--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Loans (including an acceleration of the Loans pursuant to
Section 10.02) as provided for herein.
“Total PDP PV-10” means the net present value, discounted at ten percent (10%)
per annum, of the future net revenues expected to accrue to the Borrower’s and
its Subsidiaries’ collective interest in its Oil and Gas Properties constituting
Proved Developed Producing Reserves during the remaining expected economic lives
of such Oil and Gas Properties, as calculated on any date of determination as
set forth in the last sentence of this definition. Each calculation of such
expected future net revenues shall be made in accordance with SEC guidelines for
reporting proved oil and gas reserves, provided that in any event (a)
appropriate deductions shall be made for severance and ad valorem taxes, capital
expenditures and for operating, gathering, transportation and marketing costs
required for the production and sale of such Oil and Gas Properties, and
plugging and abandonment (and other asset retirement obligations) or any other
expenses in respect of such Oil and Gas Properties (including expenses incurred
after the end of the expected economic lives of such Oil and Gas Properties) in
respect of such Oil and Gas Properties, (b) the pricing assumptions used in
determining Total PDP PV-10 for any Oil and Gas Properties shall be based upon
the Strip Price (as set forth in the last sentence of this definition), adjusted
in a manner reasonably satisfactory to Administrative Agent to reflect the
Borrower’s and the Subsidiaries’ Swap Agreements with Approved Counterparties
then in effect, (c) the cash flows derived from the pricing assumptions set
forth in clause (b) above shall be further adjusted to account for the
historical basis differential and (d) any such calculation and the components
thereof shall be in form, substance and detail reasonably satisfactory to the
Administrative Agent. The amount of Total PDP PV-10 at any time shall be
calculated on a pro forma basis for Material Divestitures and Material
Acquisitions of Oil and Gas Properties consummated by the Borrower and the
Subsidiaries following the “as of” date of the Reserve Report most recently
delivered hereto (provided that, in the case of any such Material Acquisition,
the Administrative Agent shall have received reserve engineering data
satisfactory to it evaluating the Proved Reserves attributable to the Oil and
Gas Properties subject thereto) but prior to the date on which the PDP Coverage
Ratio is being calculated. Notwithstanding anything to the contrary contained
herein, (i) any calculation of Total PDP PV-10 on any date (other than any March
31, June 30, September 30 or December 31) shall be made using the information
set forth in the then most recent Reserve Report delivered to the Administrative
Agent in accordance with this Agreement (as supplemented by any reserve
engineering data received in connection with any Material Acquisition as
provided in the parenthetical of the immediately preceding sentence), (ii) any
calculation of Total PDP PV-10 on any March 31, June 30, September 30 or
December 31 of any year shall be made using the information set forth in the
Reserve Report with an “as of” date that is the same as such date, and (iii) for
purposes of calculating Total PDP PV-10, the Strip Price shall be determined as
of the date that is five (5) Business Days prior to the date on which the
compliance certificate required to be delivered pursuant to Section 8.01(c) or
Section 8.01(w), as applicable, is required to be delivered.


23



--------------------------------------------------------------------------------




“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Secured Obligations and the other obligations under the Guaranty Agreement
by such Guarantor and such Guarantor’s grant of the security interests and
provision of collateral under the Security Instruments, and the grant of Liens
by such Guarantor on Mortgaged Properties and other Properties pursuant to the
Security Instruments.
“Transfer” has the meaning assigned to such term in Section 9.12.
“Treasury Rate” has the meaning assigned to such term in the definition of
“Yield Maintenance Amount”.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“unrestricted” means, as of any date of determination, all cash and/or Cash
Equivalents on the consolidated balance sheet of the Borrower which is not
“restricted” for purposes of GAAP.
“U.S. Person” means any Person that is a “United States person” as defined in
section 7701(a)(30) of the Code.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), as amended.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.02(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Maintenance Amount” means an amount equal to the sum of:
(a)    (i) in the case of the Initial Loans, for any payment, refinancing,
substitution or replacement with respect to such Initial Loans, including any
payment made in accordance with Section 3.01, Section 3.04 or Section 10.02(a)
(it being agreed that, in the case of an acceleration of any Loans pursuant to
Section 10.02(a), the principal amount of the Initial Loans accelerated shall be
deemed to have been paid on the date of acceleration solely for purposes of
calculating the Yield Maintenance Amount) in each case paid or deemed paid prior
to the one year anniversary of the Effective Date an amount equal to the
difference (which shall not be less than zero) of (A) the aggregate amount of
interest (including, without limitation, interest payable in cash, in kind or
deferred) which would have otherwise been payable on the amount of the principal
repayment from the date of repayment (or deemed repayment in the case of an
acceleration of the Loans) or reduction until the one year anniversary of the
Effective Date, minus (B) the aggregate amount of interest Lenders would earn if
the repaid (or deemed repaid in the case of an acceleration of the Loans) or
reduced principal amount were reinvested for the period from the date of
prepayment (or deemed prepayment in the case of an acceleration of the Loans) or
reduction until the one year anniversary of the Effective Date at the Treasury
Rate,


24



--------------------------------------------------------------------------------




plus
(ii)    in the case of any Delayed Draw Loan, for any payment, refinancing,
substitution or replacement with respect to such Delayed Draw Loans, including
any payment made in accordance with Section 3.01, Section 3.04 or
Section 10.02(a) (it being agreed that, in the case of an acceleration of any
Loans pursuant to Section 10.02(a), the principal amount of the Loans
accelerated shall be deemed to have been paid on the date of acceleration solely
for purposes of calculating the Yield Maintenance Amount) in each case paid or
deemed paid prior to the one year anniversary of the funding date of the
applicable Delayed Draw Loan, an amount equal to the difference (which shall not
be less than zero) of (A) the aggregate amount of interest (including, without
limitation, interest payable in cash, in kind or deferred) which would have
otherwise been payable on the amount of the principal repayment from the date of
repayment (or deemed repayment in the case of an acceleration of the Loans) or
reduction until the one year anniversary of the funding date of the applicable
Delayed Draw Loan, minus (B) the aggregate amount of interest Lenders would earn
if the repaid (or deemed repaid in the case of an acceleration of the Loans) or
reduced principal amount were reinvested for the period from the date of
prepayment (or deemed prepayment in the case of an acceleration of the Loans) or
reduction until the one year anniversary of the funding date of the applicable
Delayed Draw Loan at the Treasury Rate,
plus
(b)    solely to the extent that the Loans are refinanced in full prior to the
date that is 18 months following the Effective Date, an amount equal to the
present value (discounted at the Treasury Rate) of the fee that would have
accrued under Section 3.05(a) on the undrawn Delayed Draw Commitments (without
giving effect to any optional termination or reduction of the Delayed Draw
Commitments pursuant to Section 2.06(b)) through the earlier of (i) the date
that is one year following the date of such refinancing and (ii) the date that
is 18 months following the Effective Date.
Notwithstanding the foregoing, to the extent the Yield Maintenance Amount
becomes due and payable as a result of the occurrence of an Event of Default or
acceleration of the Loans, the interest rate to be used in calculating the Yield
Maintenance Amount pursuant to clause (a)(i) of the preceding sentence shall be
the interest rate set forth in Section 3.02(b).  The term “Treasury Rate” shall
mean a rate per annum (computed on the basis of actual days elapsed over a year
of 360 days) equal to the rate determined by Administrative Agent on the date
three (3) Business Days prior to the date of repayment (or deemed repayment), to
be the yield expressed as a rate listed in The Wall Street Journal for United
States Treasury securities having a term of no greater than the period for the
remaining months until, in the case of the Initial Term Loans, the one year
anniversary of the Effective Date and, in the case of Delayed Draw Loans, the
one year anniversary of the funding date of the applicable Delayed Draw Loan. In
the event that the Secured Obligations are repaid in full in connection with the
bona fide unaffiliated third party acquisition (including, without limitation,
by way of merger or consolidation) of all of the Equity Interests in the
Borrower (other than exchanges of the Borrower’s bonds or other debt instruments
for Equity Interests) or all or substantially all of the Borrower’s assets, then
the Yield Maintenance Amount shall be reduced by 25%, provided that, for
purposes of this sentence, each Affiliated Person shall be deemed to be an
Affiliate of the Borrower.
“Yield Maintenance Event” has the meaning assigned to such term in
Section 10.02(a).
Section 1.03    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, the word “or”
is not exclusive. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall


25



--------------------------------------------------------------------------------




be construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including” and (f) any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.
Section 1.04    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods; provided further, in the event of an accounting change requiring all
leases to be capitalized, only those leases (assuming for purposes hereof that
such leases were in existence on the Effective Date) that would constitute
capital leases in conformity with GAAP on the Effective Date shall be considered
capital leases and all calculations and deliverables under this Agreement or any
other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

ARTICLE II
THE CREDITS
Section 2.01    Commitments.
(a)    Initial Term Loans. Subject to the terms and conditions set forth herein
(including satisfaction of each of the conditions in Sections 6.01 and 6.02),
each Initial Term Loan Lender severally, and not jointly, agrees to make Initial
Term Loans to the Borrower on the Effective Date in a principal amount equal to
such Initial Term Loan Lender’s Initial Term Loan Commitment; provided that the
Initial Term Loans shall be made only so long as the Borrower contemporaneously
pays to the Administrative Agent for the ratable benefit of the Lenders a
funding fee in an amount equal to 2.5% of the aggregate principal amount of the
Initial Term Loans. The Initial Term Loan Commitments shall be permanently
reduced by the amount of each Initial Term Loan when made and amounts paid or
prepaid in respect of the Initial Term Loans may not be reborrowed.
(b)    Delayed Draw Loans. Subject to the terms and conditions set forth herein
(including satisfaction of each of the conditions in Section 6.02), each Delayed
Draw Lender severally, and not jointly, agrees to make Delayed Draw Loans to the
Borrower from time to time (but in any event with respect to Delayed Draw Loans
made pursuant to this Section 2.01(b), limited to six (6) drawings, each in an
aggregate principal amount of at least $10,000,000), on any Business Day until
the Delayed Draw Commitment Termination Date, in a principal amount that will
not result in (i) the Delayed Draw Loan to be made by a Lender on such date
exceeding such Lender’s Delayed Draw Commitment on such date or (ii) the total
Delayed Draw Loans exceeding $100,000,000. The Delayed Draw Loans shall be made
only so long as the Borrower contemporaneously pays to the Administrative Agent
for the ratable benefit of the Lenders funding such Delayed Draw Loan a funding
fee in an amount equal to 2.5% of the aggregate principal amount of the Delayed
Draw Loans then being funded. The Delayed Draw Commitments shall be permanently
reduced by the amount of each Delayed Draw Loan when made and amounts paid or
prepaid in respect of the Delayed Draw Loans may not be reborrowed.


26



--------------------------------------------------------------------------------




Section 2.02    Loans.
(a)    Loans; Several Obligations. Each Initial Term Loan and Delayed Draw Loan
shall be made by the Lenders ratably in accordance with their respective Initial
Term Loan Commitments and Delayed Draw Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Notes. Any Lender may request that the Loans made by it shall be
evidenced by a note of the Borrower in substantially the form of Exhibit A
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, (ii) any Delayed Draw Loan, as of
the date of such Delayed Draw Loan, or (iii) any Lender that becomes a party
hereto pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Initial Term Loan for a Note and its Delayed Draw Commitment for a Note each
in the form of Exhibit A as in effect on such date, and otherwise duly
completed. The date, amount, and interest rate of each Loan made by each Lender,
and all payments made on account of the principal thereof, shall be recorded by
such Lender on its books for its Note, and, prior to any transfer, may be
endorsed by such Lender on a schedule attached to such Note or any continuation
thereof or on any separate record maintained by such Lender. Failure to make any
such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans or affect the validity
of such transfer by any Lender of its Note.
Section 2.03    Requests for Loans.
(a)    To request an Initial Term Loan on the Effective Date, the Borrower shall
notify the Administrative Agent of such request not later than 1:00 p.m., New
York time, one Business Day before the date of the proposed borrowing. Such
Borrowing Request shall be irrevocable. Such written Borrowing Request shall be
in substantially the form of Exhibit B and signed by the Borrower and shall
specify the following information:
(i)    the aggregate amount of the requested Loans;
(ii)    the date of such borrowing, which shall be a Business Day; and
(iii)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of ‎Section 2.04.
(b)    To request a Delayed Draw Loan prior to the Delayed Draw Commitment
Termination Date, the Borrower shall notify the Administrative Agent of such
request not later than 1:00 p.m., New York time, five Business Days before the
date of the proposed borrowing. Each such Borrowing Request shall be
irrevocable. Each such written Borrowing Request shall be in substantially the
form of Exhibit B and signed by the Borrower and shall specify the following
information:
(i)    the aggregate amount of the requested Loans;
(ii)    the date of such borrowing, which shall be a Business Day;
(iii)    pro forma total Credit Exposure (after giving effect to the Loans
requested); and
(iv)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
(c)    Each Borrowing Request shall constitute a representation that the amount
of the requested Loan shall not cause the total Credit Exposures to exceed the
total Commitments.


27



--------------------------------------------------------------------------------




(d)    Promptly following receipt of a Borrowing Request in accordance with this
‎Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested borrowing.
Section 2.04    Funding of Loans.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request. Nothing herein
shall be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner. Each borrowing of the Delayed Draw Loans shall be made by the Delayed
Draw Lenders pro rata on the basis of their Delayed Draw Commitment.
(b)    Funding by the Administrative Agent. Upon verification by the
Administrative Agent that each Lender has funded its Loan, the Administrative
Agent shall then deposit such Loans into the account of the Borrower specified
in the Borrowing Request. The Administrative Agent shall have no obligation to
fund to the Borrower any amounts that a Lender shall fail to fund.
Section 2.05    Incremental Facility.
(a)    General. The Borrower and any one or more Lenders (including New Lenders)
may from time to time agree that such Lenders shall make Incremental Term Loans
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such increase, (ii) the
applicable Increased Facility Closing Date, (iii) the applicable interest for
such Incremental Term Loans, (iv) the identity of the Lenders (including
potential New Lenders) providing such Incremental Term Loans and (v) the
maturity date for such Incremental Term Loans, which may not be earlier than the
Maturity Date; provided, that, unless consented to by the Administrative Agent
in its sole discretion, neither the total yield nor any individual component of
total yield (calculated for both the Incremental Term Loans and the existing
Loans, including the upfront fees, any interest rate floors, Yield Maintenance
Amount and Call Protection Amount) shall exceed the total yield (or applicable
individual component of total yield) for the existing Loans. In addition, (A)
the aggregate principal amount of borrowings of Incremental Term Loans
(inclusive of Incremental Term Loans then being borrowed) shall not exceed the
Incremental Amount at such time, (B) without the consent of the Administrative
Agent, (1) each increase effected pursuant to this Section 2.05(a) shall be in a
minimum amount of at least $10,000,000 and in an amount that is an integral
multiple of $10,000,000 and (2) no more than five (5) Increased Facility Closing
Dates may be selected by the Borrower after the Effective Date, (C) unless
consented to by the Administrative Agent in its sole discretion, such
Incremental Term Loans shall not have (1) a shorter weighted average life to
maturity than the Initial Term Loans, (2) provide for any voluntary, or require
any mandatory, prepayments other than those set forth in this Agreement and on a
pro rata basis or (3) have any covenants or other terms and conditions that are
more restrictive to the Credit Parties than the covenants, terms and conditions
contained in this Agreement, (D) the Incremental Term Loans shall rank pari
passu or junior in right of payment and security with the outstanding Loans, and
(E) to the extent that any Incremental Term Loan is secured by a Lien junior to
the Liens securing the Secured Obligations, such liens shall be subject to the
Second Lien Intercreditor Agreement or another customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent and
negotiated in good faith by the Administrative Agent. No Lender shall have any
obligation to participate in any increase described in this Section 2.05(a)
unless it agrees to do so in its sole discretion. Notwithstanding the foregoing,
no Defaulting Lender may provide any Incremental Term Loan.


28



--------------------------------------------------------------------------------




(b)    New Lender Supplement. Any additional bank, financial institution or
other entity which elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.05(a) shall be approved
in writing by the Administrative Agent (such approval not to be unreasonably
withheld; provided that, notwithstanding the foregoing, the Administrative Agent
may grant or withhold its consent in its sole discretion with respect to any
Affiliated Person that would become a New Lender) and execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit I, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement. Notwithstanding the foregoing, no Person other than a Lender may
become a Lender hereunder and provide any Incremental Term Loans unless the
Borrower has provided to the then-existing Lenders written notice of its intent
to borrow Incremental Term Loans at least fifteen (15) days prior to delivery of
the notice described in the first sentence of Section 2.05(a) (and such written
notice includes the terms and conditions of such Incremental Term Loans) and one
or more of the then-existing Lenders have not affirmatively responded with their
interest, subject to the terms and conditions of this Agreement, to provide an
aggregate amount of Incremental Term Loans equal to or greater than the amount
of such Incremental Term Loans the Borrower is then seeking (and in such case,
New Lenders may only provide Incremental Term Loans in an amount not to exceed
the amount that the aggregate amount of Incremental Term Loans the Borrower is
then seeking exceeds the amount of such Incremental Term Loans that the
then-existing Lenders were willing to provide subject to the terms and
conditions of this Agreement). Each then-existing Lender that affirmatively
responds with such interest in providing Incremental Term Loans in an amount not
less than such Lender’s Applicable Percentage of the amount of Incremental Term
Loans that the Borrower is then seeking will not be allocated less than its
Applicable Percentage of the amount of such Incremental Term Loans without such
Lender’s consent.
(c)    Conditions Precedent. The effectiveness of the Incremental Term Loans
shall be subject to the following conditions precedent:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of the effectiveness of the Incremental Term Loan and no Default or
Event of Default would occur as a result of the effectiveness of the Incremental
Term Loan;
(ii)    after giving pro forma effect to the incurrence of such Incremental Term
Loans, the PDP Coverage Ratio shall not be less than 1.40 to 1.00;
(iii)    the Administrative Agent shall have received a certificate of a
Responsible Officer of Borrower certifying that:
(A)    each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents is true and correct in all material respects
immediately prior to, and after giving effect to, the incurrence of the
Incremental Term Loan as if made on and as of each such date except (x) to the
extent such representations or warranties are made as of a specified date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such date and (y) to the extent that any representation
and warranty is qualified by materiality, material adverse effect or a similar
qualification, such representation and warranty shall be true in all respects;
and
(B)    giving pro forma effect to such Incremental Term Loans and the
application of the proceeds thereof, the Borrower shall be in compliance with
Section 9.01.
(iv)    the Administrative Agent shall have received any customary closing
documents or information, including legal opinions, board resolutions, officers’
certificates, certificates from independent engineers and reaffirmations
agreements, reasonably requested by the Administrative Agent, in a form
consistent with those delivered on the Effective Date under Section 6.01 to the
extent applicable;


29



--------------------------------------------------------------------------------




(v)    each New Lender shall have executed and delivered to the Administrative
Agent a New Lender Supplement and all documentation and other information with
respect to the assignee that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot ACT, in addition to all documentation as the
Administrative Agent shall reasonably specify to evidence the New Lender
becoming a Lender hereunder, and this Agreement and the other Loan Documents
shall have been amended in accordance with Section 2.05(d);
(vi)    either (A) the Delayed Draw Commitment shall have been fully drawn
hereunder or (B) the Delayed Draw Commitment Termination Date shall have
occurred;
(vii)    the Consolidated Cash Balance and the pro forma Consolidated Cash
Balance after giving effect to (A) such Incremental Term Loans, and (B) the use
of the proceeds thereof within five (5) Business Days of the date such Loan is
made, which use of proceeds shall be permitted hereunder and certified to in the
applicable Borrowing Request, in each case, shall not exceed $30,000,000;
(viii)    to the extent not otherwise required under this Section 2.05(c), the
other conditions to each Loan set forth in Section 6.02 hereof shall have been
satisfied; and
(ix)    such other conditions, if any, as the Borrower, the Incremental Term
Lenders and Administrative Agent may agree.
(d)    Amendments. In addition to the foregoing, each of the parties hereto
hereby agrees that, on each Increased Facility Activation Date, this Agreement
shall be amended to the extent (but only to the extent) appropriate to
effectuate the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent and the Borrower and furnished to the other parties hereto.
Section 2.06    Termination of Commitments and Reduction of Delayed Draw
Commitments.
(a)    Scheduled Termination of Commitments. The Initial Term Loan Commitments
shall terminate on the funding of the Initial Term Loans and unless previously
terminated, the Delayed Draw Commitments shall terminate on the Delayed Draw
Commitment Termination Date.
(b)    Optional Termination and Reduction of Delayed Draw Commitments.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Delayed Draw Commitments; provided that each reduction of the Delayed Draw
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Delayed Draw Commitments under Section 2.06(b)(i) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable; provided that a notice of
termination or reduction of the Delayed Draw Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit or debt facilities or the consummation of an acquisition or
divestiture, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Delayed Draw
Commitments shall be permanent and may not be reinstated. Each reduction of the
Delayed Draw Commitments shall be made ratably among the Delayed Draw Lenders in
accordance with each Delayed Draw Lender’s pro rata share of the Delayed Draw
Commitments.


30



--------------------------------------------------------------------------------




ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
Section 3.01    Repayment of Loans.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.
(b)    Interest, Yield Maintenance and Call Protection Amount. Each payment of
principal made pursuant to this Section 3.01, or any refinancing, substitution
or replacement of any Loans (including pursuant to any amendment or waiver of
this Agreement) that effectuates such a payment, refinancing, substitution or
replacement, shall be accompanied by accrued interest on the Loans at such time
and, to the extent applicable, the Yield Maintenance Amount and the Call
Protection Amount, all of which amounts shall be due and payable on the date of
the effectiveness of such payment, refinancing, substitution or replacement.
Section 3.02    Interest.
(a)    Interest. The Loans shall bear interest at the Adjusted LIBO Rate plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate.
(b)    Post-Default Rate. If any Event of Default has occurred and is
continuing, or if any principal of or interest on any Loan or any fee payable by
the Borrower pursuant to ‎Section 3.05 or any Guarantor hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, then all Loans outstanding and any overdue amount in
the case of a failure to pay amounts when due, shall automatically bear
interest, after as well as before judgment, at a rate per annum equal to three
percent (3%) plus the respective rates then in effect, but in no event to exceed
the Highest Lawful Rate, until such Event of Default has been cured or waived or
such amount is fully paid, as the case may be.
(c)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(b) shall be payable
on demand and (iI) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
(d)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and in each case for the borrowing
of the Initial Term Loans on the Effective Date, including the day of the
Borrowing to the Interest Payment Date, and thereafter from the Interest Payment
Date to the next Interest Payment Date. The applicable Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.
Section 3.03    Alternate Rate of Interest. If:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate; or
(b)    the Administrative Agent is advised in writing by the Majority Lenders
that the Adjusted LIBO Rate or LIBO Rate, as applicable, will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans;


31



--------------------------------------------------------------------------------




(c)    then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by e-mail as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist the interest rate shall
equal an alternative, comparable published interest rate index chosen and
determined, as appropriate, by the Administrative Agent in its reasonable
discretion.
Section 3.04    Prepayments.
(a)    Optional Prepayments. Subject to prior written notice in accordance with
Section 3.04(a)(ii), the Borrower shall have the right at any time and from time
to time to pay the Loans prior to the Maturity Date, in whole or in part, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof or, if less, the remaining balance of the Loans (for the
avoidance of doubt, the terms of this Section 3.04(a) shall apply to any
payments made prior to the Maturity Date, irrespective of whether the Loans have
been accelerated pursuant to Section 10.02(a) prior to the date of such
payment); provided that:
(i)    each payment made in accordance with this Section 3.04(a), or any
refinancing, substitution, or replacement of any Loans (including pursuant to
any amendment or waiver of this Agreement) that effectuates an optional payment
pursuant to this Section 3.04(a), shall be accompanied by accrued interest on
the Loans at such time and, to the extent applicable, the Yield Maintenance
Amount and the Call Protection Amount, all of which amounts shall be due and
payable on the date of the effectiveness of such payment, refinancing,
substitution or replacement, and
(ii)    the Borrower shall have notified the Administrative Agent in writing
(which may be by e-mail) of any optional prepayment hereunder not later than
1:00 p.m., New York time, three Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of the Loans or portion thereof to be prepaid; provided
that a notice of optional prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit or debt
facilities or the consummation of an acquisition or divestiture, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.
(b)    Mandatory Prepayments.
(i)    If the Borrower or any Guarantor Transfers Oil and Gas Properties (or any
Equity Interests in any Guarantor owning such Oil and Gas Properties) or
Liquidates any Swap Agreement (in each case, other than Transfers permitted
under Section 9.12(a), Section 9.12(c), Section 9.12(e), Section 9.12(f) or
Section 9.12(h)), then the Borrower shall either prepay the Loans together with
interest on the amount so prepaid, in an amount equal to 100% of the Net Cash
Proceeds of all such Transfers and Liquidations of Swap Agreements or notify the
Administrative Agent that it intends to reinvest such Net Cash Proceeds, each
within three (3) Business Days after such Transfer or Liquidation; provided that
if no Default or Event of Default exists and the Borrower notifies the
Administrative Agent that it plans to reinvest such Net Cash Proceeds in the
acquisition or development of Oil and Gas Properties constituting Proved
Reserves, then it shall do so within ninety (90) days after the date of such
Transfer or Liquidation (provided that the execution of a binding AFE during
such period shall be deemed to be a reinvestment so long as the amounts owed
under such AFE are funded within 180 days after the date such AFE is executed);
provided further, that (A) if the Borrower fails to make such reinvestment in
such period, it shall prepay the Loans together with interest on the amount so
prepaid, in amount equal to 100% of such Net Cash Proceeds within three (3)
Business Days after the expiration of such 90-day period (or, as applicable,
after the expiration of the 180-day period following the execution of a binding
AFE) and (B) in no event shall the aggregate amount of Net Cash Proceeds
permitted to be reinvested exceed $50,000,000 during the term of this Agreement.


32



--------------------------------------------------------------------------------




(ii)    If the Borrower or any Guarantor issues any Debt for borrowed money not
permitted hereunder then the Borrower shall prepay the Loans in amount equal to
100% of the Net Cash Proceeds of such issuance within three (3) Business Days
after such issuance.
(iii)    If the Borrower issues any Equity Interests (other than in connection
with customary stock option plans or other benefit plans entered into in the
ordinary course of business for management or employees of the Borrower and its
Subsidiaries), the Borrower shall either prepay the Loans together with interest
on the amount so prepaid, in amount equal to 100% of the Net Cash Proceeds of
such issuance or notify the Administrative Agent that it intends to reinvest
such Net Cash Proceeds, each within three (3) Business Days after such issuance;
provided that:
(A)    the Borrower shall not be required to make such prepayment if:
(1)    such issuance is in connection with a cashless exchange of the Existing
Notes for Equity Interests in the Borrower; or
(2)    no Default or Event of Default exists, and such proceeds are used within
90 days after such issuance to reinvest such Net Cash Proceeds in the
acquisition or development of Oil and Gas Properties constituting Proved
Reserves; provided that the execution of a binding AFE during such period shall
be deemed to be a reinvestment so long as the amounts owed under such AFE are
funded within 180 days after the date such AFE is executed;
(B)    if the Borrower fails to make such reinvestment within the 90-day period
set forth in Section 3.04(b)(iii)(A)(2) (or, as applicable, after the expiration
of the 180-day period following the execution of a binding AFE), it shall prepay
the Loans together with interest on the amount so prepaid, in amount equal to
100% of such Net Cash Proceeds within three (3) Business Days after the
expiration of such applicable period.
(iv)    If the Borrower or any Guarantor receives any insurance proceeds (other
than proceeds of business interruption insurance) or other recoveries for a
Casualty Event, in each case, in excess of $5,000,000 per event and $10,000,000
in the aggregate for all events since the Effective Date (collectively, the
“Recoveries”), then the Borrower shall either prepay the Loans together with
interest on the amount so prepaid, in amount equal to 100% of such excess
recoveries or notify the Administrative Agent that it intends to reinvest such
Recoveries, each within three (3) Business Days after such receipt of such
Recoveries; provided that:
(A)    if the Borrower notifies the Administrative Agent it intends to reinvest
such Recoveries, it may reinvest such Recoveries in the acquisition or
development of Oil and Gas Properties constituting Proved Reserves within 90
days after its receipt of such Recoveries; provided that the execution of a
binding AFE during such period shall be deemed to be a reinvestment so long as
the amounts owed under such AFE are funded within 180 days after the date such
AFE is executed;
(B)    if the Borrower fails to make such reinvestment within the 90-day period
set forth in Section 3.04(b)(iv)(A) (or, as applicable, after the expiration of
the 180-day period following the execution of a binding AFE), it shall prepay
the Loans together with interest on the amount so prepaid, in amount equal to
100% of such Recoveries within three (3) Business Days after the expiration of
such applicable period.
(v)    If the Borrower or any Guarantor receives any Extraordinary Receipts,
then the Borrower shall prepay the Loans together with interest on the amount so
prepaid, in amount equal to 100% of such Extraordinary Receipts within three (3)
Business Days of receipt of such Extraordinary Receipts.


33



--------------------------------------------------------------------------------




(vi)    All mandatory payments made pursuant to this Section 3.04(b), or any
refinancing, substitution or replacement of any Loans (including pursuant to any
amendment or waiver of this Agreement) that effectuates a mandatory payment
pursuant to this Section 3.04(b), shall be accompanied by accrued interest on
the Loans at such time and, to the extent applicable, the Yield Maintenance
Amount and the Call Protection Amount, all of which amounts shall be due and
payable on the date of the effectiveness of such payment, refinancing,
substitution or replacement. For the avoidance of doubt, the terms of this
Section 3.04(b) shall apply to any payments made prior to the Maturity Date,
irrespective of whether the Loans have been accelerated pursuant to
Section 10.02(a) prior to the date of such payment.
(vii)    Each notice of prepayment or reinvestment as described above shall
specify the prepayment date, the principal amount of each Loan (or portion
thereof) to be prepaid or the amount to be reinvested, as applicable, and the
Section, subsection or clause of this Agreement pursuant to which such
prepayment or reinvestment, as applicable, is being made.
(c)    Principal amounts prepaid pursuant to this Section 3.04 shall be
allocated first, ratably among the Initial Term Loans, second, among the Delayed
Draw Loans on a “first in first out” basis based on the date the respective
Delayed Draw Loans were made, and third, among any Incremental Term Loans on a
“first in first out” basis based on the date the respective Incremental Term
Loans were made.
Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Delayed Draw Lender a commitment fee, which shall accrue
at 2.0% per annum on the average daily amount of the unused amount of the
Delayed Draw Commitment of such Lender during the period from and including the
date of this Agreement to but excluding the Delayed Draw Commitment Termination
Date. Additionally, to the extent that the Borrower terminates the Delayed Draw
Commitments (in whole or in part) pursuant to Section 2.06(b) on or prior to the
date that is 18 months after the Effective Date (other than in connection with
any refinancing in full of the Loans), concurrently with such termination the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the Delayed Draw Lenders, a fee equal to the present value (discounted at the
Treasury Rate) of the fee that would have accrued pursuant to the immediately
preceding sentence on such terminated Delayed Draw Commitment from the date of
such termination through and including the earlier of (i) the one year
anniversary of the date of such termination and (ii) the date that is 18 months
after the Effective Date if such Delayed Draw Commitment had not been terminated
and remained undrawn during such period. Accrued commitment fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year and on the Delayed Draw Commitment Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case such commitment
fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent as set forth in that certain fee letter dated as of the date hereof
between the Administrative Agent the Borrower.
(c)    Allocation of Fees. The Borrower, the Administrative Agent and each
Lender agree that, with respect to any amendments, waivers, consents or similar
matters with respect to this Agreement (each such, an “Amendment”):
(i)    each Non-Defaulting Lender shall be offered the opportunity to agree to
such Amendment; and
(ii)    any fees offered for such Amendment shall be offered to all of the
Lenders pro rata in respect of their outstanding Loans and unfunded Delayed Draw
Commitments at the time of such Amendment and paid to each Lender that executes
such Amendment in a timely manner.


34



--------------------------------------------------------------------------------




ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, Call
Protection Amount, Yield Maintenance Amount or of amounts payable under
‎Section 5.01, ‎Section 5.02, or otherwise) prior to 3:00 p.m., New York time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in writing by the Administrative
Agent from time to time for such purpose, except that payments pursuant to
‎Section 5.01, ‎Section 5.02, and ‎Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, Yield Maintenance Amounts, Call Protection
Amounts, and fees then due hereunder, such funds shall be applied as set forth
in Section 10.02(c).
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, Yield Maintenance Amounts, or Call
Protection Amounts on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest, Yield Maintenance Amounts, and Call Protection Amounts thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest, Yield Maintenance Amount and Call
Protection Amount on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


35



--------------------------------------------------------------------------------




Section 4.03    Payments and Deductions by the Administrative Agent; Defaulting
Lenders.
(a)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(a),
Section 4.02, or Section 12.03(c), then the Administrative Agent may, in its
sole discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its sole
discretion.
(b)    Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set-off shall have received a payment
in respect of its Credit Exposure which results in its Credit Exposure being
less than its Applicable Percentage of the aggregate Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.03(c) and all amounts due
and owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Secured Obligations. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Loan(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Loan(s) are paid in full or each Lender (including each Defaulting Lender) is
owed its Applicable Percentage of all Loans then outstanding. After acceleration
or maturity of the Loans, subject to the first sentence of this Section 4.03(b),
all principal will be paid ratably as provided in Section 10.02(c).
(c)    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    Fees shall cease to accrue on the unfunded portion of the Delayed Draw
Commitment of such Defaulting Lender pursuant to Section 3.05(a).
(ii)    The Delayed Draw Commitment and the Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Majority Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to ‎Section 12.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender; and provided further that the
Delayed Draw Commitments of a Defaulting Lender may not be increased without the
consent of such Defaulting Lender.
Section 4.04    Disposition of Proceeds. The Security Instruments contain a
collateral assignment by the Borrower and the Guarantors unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Secured Obligations and other obligations
described therein and secured thereby. Notwithstanding such assignment contained
in such Security Instruments, unless an Event of Default has occurred and is
continuing, (a) the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.


36



--------------------------------------------------------------------------------




ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
Section 5.01    Increased Costs.
(a)    Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender in connection with any such Loan (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
(c)    Certificates. A certificate of a Lender setting forth in reasonable
detail the computation of the amount or amounts (as determined reasonably and in
good faith) necessary to compensate such Lender or its holding company, as the
case may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.


37



--------------------------------------------------------------------------------




Section 5.02    Taxes.
(a)    Defined Terms. For purposes of this ‎Section 5.02, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or a Guarantor, as applicable, shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent reimburse it for the payment of, any Other
Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes paid by such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower or any Guarantor hereunder or
in connection with any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.02) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability under this ‎Section 5.02 shall be delivered
to the Borrower by a Lender (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of a Lender, and any such
certificate shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.02(f)(ii)(A), Section 5.02(f)(ii)(B) and
Section 5.02(f)(ii)(D) below) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


38



--------------------------------------------------------------------------------




(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter at the time or
times prescribed by applicable law or upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9 (or
any successor form) certifying that such Lender is exempt from U.S. Federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (i) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (ii) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI (or any successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (i) a certificate
substantially in the form of Exhibit F-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (A) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such
Foreign Lender or are effectively connected but are not includible in the
Foreign Lender’s gross income for U.S. federal income tax purposes under an
income tax treaty (a “U.S. Tax Compliance Certificate”) and (ii) executed
originals of IRS Form W-8BEN or IRS W-8BEN-E, as applicable (or any successor
form); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by a Form
W-8ECI (or any successor form), W-8BEN or W-8BEN-E, as applicable (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-4 on behalf of each such direct or indirect partner;


39



--------------------------------------------------------------------------------




(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter at the time or times prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.02 (including by
the payment of additional amounts pursuant to this ‎Section 5.02), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) if such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time


40



--------------------------------------------------------------------------------




owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.02(h).
(i)    Effect of Failure or Delay in Requesting Indemnification. Failure or
delay on the part of the Administrative Agent, any Lender to demand
indemnification pursuant to this Section 5.02 shall not constitute a waiver of
the Administrative Agent’s or such Lender’s right to demand such
indemnification; provided that the Borrower shall not be required to indemnify
the Administrative Agent or a Lender pursuant to this Section 5.02 for any
Indemnified Taxes or Other Taxes incurred more than 180 days prior to the date
that the Administrative Agent or such Lender, as the case may be, notifies the
Borrower of the event giving rise to such Indemnified Taxes or Other Taxes and
of the Administrative Agent’s or such Lender’s intention to claim
indemnification therefor; provided further that, if the event giving rise to
indemnification is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.
Section 5.03    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of Different Lending Office. If any Lender requests
compensation under ‎Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to ‎Section 5.02, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to ‎Section 5.01 or ‎Section 5.02, as the case may be, in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
‎Section 5.02, (iii) any Lender becomes a Defaulting Lender, or (vi) any Lender
does not consent to any proposed amendment, waiver or modification of any
provision of this Agreement or any other Loan Document that requires the consent
of “each Lender” or “each Lender directly affected thereby” with respect to
which the consent of the Majority Lenders has been obtained, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) such
Lender shall have received payment of an amount equal to (1) the outstanding
principal of its Loans (at the greater of par or market at such time as
published by Bloomberg or if Bloomberg is no longer published any successor
reasonably chosen by the Administrative Agent), (2) accrued interest thereon,
(3) accrued fees, (4) the Yield Maintenance Amount and Call Protection Amounts
which would be due if such Loans were prepaid on such date (other than such
amounts that would be due on the undrawn Delayed Draw Commitment of a Defaulting
Lender) and (5) all other amounts payable to it hereunder, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (B) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to ‎Section 5.02, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each Lender
agrees that if it is replaced pursuant to this Section 5.03(b), it shall execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if the assigning Lender’s Loans are evidenced by a Note) subject to such
Assignment and Assumption; provided that the failure of any Lender replaced
pursuant to this Section 5.03(b) to execute an Assignment and Assumption or
deliver such Note after a period of ten (10) Business Days after having
receiving such notice shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register and the Note shall be deemed cancelled upon such failure. Each Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Lender’s attorney-in-fact, with full authority
in the place and stead of such Lender and in the name of such Lender, from time
to time in the Administrative


41



--------------------------------------------------------------------------------




Agent’s discretion, with prior written notice to such Lender, to take any action
and to execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 5.03(b).
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with ‎Section 12.02):
(a)    The Administrative Agent and the Lenders shall have received all
commitment, arrangement, upfront and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the fees and expenses of
Vinson & Elkins L.L.P., counsel to the Administrative Agent).
(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower and each Guarantor setting forth (i)
resolutions of its board of directors or other appropriate governing body with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of the Borrower and such Guarantor, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
(d)    The Administrative Agent shall have received an Effective Date
certificate which shall be substantially in the form of Exhibit C-1, duly and
properly executed by a Responsible Officer of the Borrower and dated as of the
Effective Date.
(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(f)    The Administrative Agent shall have received duly executed Notes payable
to each Lender requesting a note in a principal amount equal to its Initial Term
Loan Commitment and Delayed Draw Commitment, as applicable, dated as of the date
hereof.
(g)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement, the Swap
Intercreditor Agreement, Account Control Agreements and the other Security
Instruments described on Exhibit D. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:


42



--------------------------------------------------------------------------------




(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition) on (A) Oil and Gas Properties
constituting Proved Developed Producing Reserves evaluated in the Initial
Reserve Report representing at least 84% of the total present value (using a 10%
discount rate and as such value is set forth in the Initial Reserve Report) of
all Proved Developed Producing Reserves evaluated in the Initial Reserve Report,
(B) Oil and Gas Properties constituting Proved Reserves evaluated in the Initial
Reserve Report representing at least 84% of the total present value (using a 10%
discount rate and as such value is set forth in the Initial Reserve Report) of
all Proved Reserves evaluated in the Initial Reserve Report, (C) substantially
all of the Credit Parties’ Oil and Gas Properties that do not constitute Proved
Reserves to the extent that such Oil and Gas Properties are located in counties
in which filings have been made, or are required to be made, to satisfy clauses
(A) and (B) herein, (D) substantially all midstream assets and any
infrastructure or related Oil and Gas Property and (E) the other Mortgaged
Property purported to be pledged under the Security Instruments;
(ii)    have received Account Control Agreements with respect to all Deposit
Accounts, Securities Accounts and Commodity Accounts (other than any Excluded
Deposit Accounts) duly executed by the applicable Credit Party and the
institution at which the applicable account is maintained; and
(iii)    have received certificates, if applicable, together with undated, blank
stock powers for each such certificate, representing all of the issued and
outstanding Equity Interests of each of the Guarantors.
(h)    The Administrative Agent and the Collateral Agent shall have received an
opinion of (i) Jones Day, counsel to the Borrower, in form and substance
satisfactory to them, and (ii) local counsel in each state in which a mortgage
or deed of trust is filed naming the Collateral Agent as the secured party and
any other jurisdictions reasonably requested by the Administrative Agent,
substantially in form and substance satisfactory to them.
(i)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.
(j)    The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to (i) Oil and Gas Properties
constituting Proved Developed Producing Reserves evaluated in the Initial
Reserve Report representing at least 90% of the total present value (using a 10%
discount rate and as such value is set forth in the Initial Reserve Report) of
all Proved Developed Producing Reserves evaluated in the Initial Reserve Report
and (ii) Oil and Gas Properties constituting Proved Reserves evaluated in the
Initial Reserve Report representing at least 90% of the total present value
(using a 10% discount rate and as such value is set forth in the Initial Reserve
Report) of all Proved Reserves evaluated in the Initial Reserve Report.
(k)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.
(l)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by ‎Section 7.03.
(m)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(b).
(n)    The Administrative Agent shall have received appropriate UCC search
results reflecting no prior Liens encumbering the Properties of the Borrower and
the Guarantors, other than those being assigned or released on or prior to the
Effective Date or Liens permitted by ‎Section 9.03.


43



--------------------------------------------------------------------------------




(o)    The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act and a duly executed W-9 (or such other applicable IRS tax
form) of the Borrower.
(p)    The Administrative Agent shall have completed all legal, title, tax,
accounting, business, financial, environmental and ERISA due diligence
concerning each element of the Transactions and the Credit Parties, in each case
in scope and with results in all respects satisfactory to the Administrative
Agent in its sole discretion.
(q)    Except for any Swap Agreement listed on Schedule 6.01, the Administrative
Agent shall be satisfied that the Credit Parties have maintained the Swap
Agreements that were in effect on October 3, 2017, or have novated such Swap
Agreements to counterparties that have executed the Swap Intercreditor
Agreement; provided that, to the extent that any such Swap Agreements have been
terminated, within five Business Days after the Effective Date the Borrowr shall
replace such Swap Agreements with new Swap Agreements covering volumes not less
than the terminated Swap Agreements, with tenors no shorter than the tenor of
the terminated Swap Agreements and with pricing terms at least as favorable to
the Credit Parties as the terminated Swap Agreements.
(r)    Immediately after giving effect to the Transactions, the Borrower shall
have unrestricted cash and Cash Equivalents of not less than $20,000,000.
(s)    Since December 31, 2016, there shall not have occurred a material adverse
change in, or a material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Borrower and its Subsidiaries, taken as a whole.
(t)    The Administrative Agent shall have received a certificate from the Chief
Financial Officer of the Borrower (in form and substance reasonably satisfactory
to the Administrative Agent) certifying that, after giving pro forma effect to
each element of the Transactions, (i) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Borrower and
the Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower
and the Guarantors on a consolidated basis, as the Debt becomes absolute and
matures, (ii) each of the Borrower and the Guarantors will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (iii)
each of the Borrower and the Guarantors will not have (and will have no reason
to believe that it will have thereafter) unreasonably small capital for the
conduct of its business.
(u)    The Administrative Agent shall have received evidence (including a payoff
letter and applicable lien releases) that: (i) all Debt of the Credit Parties
not otherwise permitted under ‎Section 9.02 (including Debt in respect of the
Existing Credit Agreement) shall have been repaid (with commitments to lend in
connection therewith terminated) prior to or contemporaneously with the initial
funding hereunder; and (ii) all Liens securing any Debt not otherwise permitted
under ‎Section 9.03 (including Liens in respect of the Existing Credit
Agreement) have been released and terminated prior to or contemporaneously with
the initial funding hereunder.
(v)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., New York time, on November
17, 2017 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).


44



--------------------------------------------------------------------------------




Without limiting the generality of the provisions of ‎Section 11.04, for
purposes of determining compliance with the conditions specified in this
‎Section 6.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Effective
Date specifying its objection thereto.
Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
is subject to the satisfaction of the following conditions:
(a)    At the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.
(b)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Loan, except (i)
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Loan, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date and (ii) to the extent that
any such representation and warranty is qualified by materiality, material
adverse effect or similar qualification, in which case such representation and
warranty shall be true and correct in all respects.
(c)    The making of each Loan would not cause any Lender to violate or exceed
any applicable Governmental Requirement and no Change in Law shall have occurred
which does, in either case, enjoin, prohibit or restrain the making or repayment
of any Loan or the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
(d)    After giving pro forma effect to such Loan, the Borrower shall be in
compliance with Section 9.01.
(e)    For each Loan other than the Initial Term Loans, the Consolidated Cash
Balance and the pro forma Consolidated Cash Balance after giving effect to (i)
such Loans, and (ii) the use of the proceeds thereof within five (5) Business
Days of the date such Loan is made, which use of proceeds shall be permitted
hereunder and certified to in the applicable Borrowing Request, in each case,
shall not exceed $30,000,000.
(f)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with ‎Section 2.03(b), and in each instance the certificate
referenced in Section 6.02(g) below.
(g)    After the Effective Date, the Borrower shall have delivered a certificate
to the Administrative Agent representing and warranting on the date thereof to
the matters specified in Section 6.02(a), (b), (d) and (e) (and attached to such
certificate are reasonably detailed calculations demonstrating compliance with
Section 9.01).
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 7.01    Organization; Powers. Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all corporate or equivalent requisite
power and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.


45



--------------------------------------------------------------------------------




Section 7.02    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or equivalent powers and have been
duly authorized by all necessary corporate or equivalent action including any
action required to be taken by any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions.
Each Loan Document to which the Borrower and each Guarantor is a party has been
duly executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require, as
a condition thereto, any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including members, shareholders or any class of directors or managers, whether
interested or disinterested, of the Borrower or any other Person) to be obtained
or made by the Borrower or any Subsidiary pursuant to any statutory law or
regulation applicable to it, nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document against the Borrower or any Guarantor as herein provided or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the Organizational Documents of the Borrower or any Subsidiary or any order of
any Governmental Authority applicable to the Borrower or any Subsidiary,
(c) will not violate or result in a default under any indenture or other
material instrument binding upon the Borrower or any Subsidiary or its
Properties, give rise to a right thereunder to require any payment to be made by
the Borrower or such Subsidiary or to the extent there is a cap on the amount of
first lien loans in any such indenture will not exceed such cap and (d) will not
result in the creation or imposition of any Lien by the Borrower or any
Subsidiary on any Property of the Borrower or any Subsidiary (other than the
Liens created by the Loan Documents).
Section 7.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2016, reported on by Grant Thornton
LLP, (ii) its unaudited consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the portion of the fiscal year
ended June 30, 2017 and (iii) a pro forma consolidated balance sheet as of the
Effective Date. The financial statements described in clause (a) of the
preceding sentence present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
(b)    Since December 31, 2016, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.
(c)    Neither the Borrower nor any Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off balance sheet liabilities or partnerships, unusual forward or
long term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements described in Section 7.04(a) or in the most recent financial
statements delivered pursuant to Section 8.01(a) or (b).


46



--------------------------------------------------------------------------------




Section 7.05    Litigation.
(a)    Except as set forth on Schedule ‎7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Subsidiary (i) not fully covered by
insurance (except for normal deductibles), as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that, as of the Effective Date, involve any
Loan Document or the Transactions.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or could be reasonably expected to result in, a
Material Adverse Effect.
Section 7.06    Environmental Matters. Except for such matters as set forth on
Schedule ‎7.06 or that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect on any Credit Party:
(a)    The Credit Parties and each of their respective Properties and operations
thereon are, and within all applicable statute of limitation periods have been,
in compliance with all Environmental Laws.
(b)    The Credit Parties have obtained all Environmental Permits required for
their respective operations and each of their Properties, with all such
Environmental Permits being currently in full force and effect, and none of the
Credit Parties have received any written notice or otherwise has knowledge that
any such existing Environmental Permit will be revoked or that any application
for any new Environmental Permit or renewal of any existing Environmental Permit
will be protested or denied.
(c)    There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any Environmental Laws that is pending or, to
Borrower’s knowledge, threatened against the Credit Parties or any of their
respective Properties or as a result of any operations at such Properties.
(d)    None of the Properties of the Credit Parties contain or, to the actual
knowledge of any of the Credit Parties, have contained any: (i) underground
storage tanks requiring permitting under Environmental Law; (ii)
asbestos‑containing materials requiring removal or abatement under Environmental
Law; (iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.
(e)    There has been no Release or threatened Release, of Hazardous Materials
at, on, under or from any Credit Party’s Properties, there are no
investigations, remediations, abatements, removals, or monitorings of Hazardous
Materials required under Environmental Laws at such Properties and none of such
Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property.
(f)    No Credit Party has received any written notice asserting an alleged
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials at, under, or Released or threatened to be Released from any real
properties offsite any Credit Party’s Properties and there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.
(g)    There has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Credit Parties’ Properties that could reasonably be expected to form
the basis for a claim for damages or compensation.


47



--------------------------------------------------------------------------------




(h)    The Credit Parties have provided to the Lenders complete and correct
copies of all environmental site assessment reports, investigations, studies,
analyses, and correspondence on environmental matters (including matters
relating to any alleged non‑compliance with or liability under Environmental
Laws) that are in any of the Credit Parties’ possession or control and relating
to their respective Properties or operations thereon.
Section 7.07    Compliance with the Laws and Agreements; No Defaults.
(a)    Each of the Borrower and each Subsidiary (i) is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and (ii) possesses all
licenses, permits, franchises, exemptions, approvals and other authorizations
granted by Governmental Authorities necessary for the ownership of its Property
and the conduct of its business, except in either case where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
(b)    Neither the Borrower nor any Subsidiary is in default nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.
(c)    No Default has occurred and is continuing.
Section 7.08    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.
Section 7.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Borrower, adequate. No Tax Lien (other
than an Excepted Lien of the type in (a) of the definition thereof) has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such Tax or other such governmental charge.
Section 7.10    ERISA.
(a)    Except for such noncompliance as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Borrower,
the Subsidiaries and each ERISA Affiliate have complied with ERISA and, where
applicable, the Code regarding each Plan.
(b)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, each Plan is, and has been, maintained
in substantial compliance with ERISA and, where applicable, the Code.
(c)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.


48



--------------------------------------------------------------------------------




(d)    No Plan or any trust created under any such Plan has been terminated in a
distress termination under Section 4041(c) of ERISA since January 1, 2000.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no liability to the PBGC (other than for
the payment of current premiums which are not past due) by the Borrower, any
Subsidiary or any ERISA Affiliate has been incurred with respect to any Plan.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no ERISA Event with respect to any Plan
has occurred.
(e)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, full payment when due has been made of
all amounts which the Borrower, the Subsidiaries or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof, and no accumulated funding
deficiency (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived, exists with respect to any Plan.
(f)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the actuarial present value of the
benefit liabilities under each Plan which is subject to Title IV of ERISA does
not, as of the end of the Borrower’s most recently ended fiscal year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities. The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.
(g)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, neither the Borrower, the Subsidiaries
nor any ERISA Affiliate sponsors, maintains, or contributes to an employee
welfare benefit plan, as defined in section 3(1) of ERISA, including any such
plan maintained to provide benefits to former employees of such entities, that
may not be terminated by the Borrower, a Subsidiary or any ERISA Affiliate in
its sole discretion at any time.
(h)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, neither the Borrower, the Subsidiaries
nor any ERISA Affiliate sponsors, maintains or contributes to, or has at any
time in the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.
(i)    Except as could not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect, neither the Borrower, the Subsidiaries nor
any ERISA Affiliate is required to provide security under section 401(a)(29) of
the Code due to a Plan amendment that results in an increase in current
liability for the Plan.
Section 7.11    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any other Credit
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Credit Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. There is no fact peculiar to the Borrower
or other Credit Party which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any other
Credit Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby. None of the Credit Parties provided any
statements or conclusions in the preparation of any Reserve Report which were
based upon or include misleading information or failed to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and


49



--------------------------------------------------------------------------------




projections and that the Credit Parties do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.
Section 7.12    Insurance. The Borrower maintains, and has caused to be
maintained for each of its Subsidiaries, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans are endorsed in favor of and made payable to the Administrative
Agent and the Collateral Agent as its interests may appear, and such policies
name the Administrative Agent, the Collateral Agent and the Lenders as
“additional insureds” and provide that the insurer will endeavor to give at
least 10 days prior notice of any cancellation to the Administrative Agent and
the Collateral Agent. No Credit Party owns any Building or Manufactured (Mobile)
Home that constitutes Mortgaged Property for which such Credit Party has not
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that (a) such Credit Party maintains flood insurance for
such Building or Manufactured (Mobile) Home that is reasonably satisfactory to
the Administrative Agent or (b) such Building or Manufactured (Mobile) Home is
not located in a Special Flood Hazard Area.
Section 7.13    Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(c), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Collateral Agent and the Lenders on or in respect of their
Properties to secure the Secured Obligations and the Loan Documents, except, in
each case, as provided in ‎Section 9.16.
Section 7.14    Subsidiaries. Except as set forth on Schedule ‎7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule ‎7.14, the
Borrower has no Subsidiaries. The Borrower has no Foreign Subsidiaries, and each
Subsidiary is a Wholly-Owned Subsidiary.
Section 7.15    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Minnesota; the name of the Borrower as listed in the public
records of its jurisdiction of organization, as of the date hereof, is Northern
Oil and Gas, Inc.; and the organizational identification number of the Borrower
in its jurisdiction of organization is 3896342-5 (or, in each case, as set forth
in a notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive office is located at the address specified in Section 12.01 (or
as set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(m)).
Section 7.16    Properties; Titles, Etc.
(a)    Each Credit Party has good and defensible title to the Hydrocarbon
Interests in the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, each Credit Party specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate such Credit Party to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in such Credit Party’s net
revenue interest in such Property.
(b)    All material leases and agreements necessary for the conduct of the
business of the Credit Parties are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.


50



--------------------------------------------------------------------------------




(c)    The rights and Properties presently owned, leased or licensed by the
Credit Parties including, without limitation, all easements and rights of way,
include all rights and Properties necessary to permit the Credit Parties to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.
(d)    All of the Properties of the Credit Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.
(e)    Each Credit Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Credit Party does not and will not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Credit Parties either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
Section 7.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Subsidiaries have been maintained, operated and developed by the Borrower or
its Subsidiaries in a good and workmanlike manner and in conformity with all
applicable Governmental Requirements and in conformity with the provisions of
all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Subsidiaries, in each case to which the
Borrower or its Subsidiaries are a party. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (a) no Oil and Gas Property of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower or any Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties) of the Borrower or
such Subsidiary. All pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by
the Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a condition reasonably adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with the
Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this ‎Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).
Section 7.18    Gas Imbalances, Prepayments. Except as set forth on the most
recent certificate delivered pursuant to Section 8.12(b), on a net basis there
are no gas imbalances, take or pay or other prepayments which would require the
Borrower or any of its Subsidiaries to deliver Hydrocarbons produced from the
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor exceeding one-half bcf of gas (on an mcf equivalent basis)
in the aggregate.
Section 7.19    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule ‎7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including without limitation calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six (6) months from the date thereof.


51



--------------------------------------------------------------------------------




Section 7.20    Swap Agreements. Schedule ‎7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(e), sets forth a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
Section 7.21    Use of Loans. The proceeds of the Loans may be used (a) in the
case of the Initial Term Loans, to refinance in full the Existing Credit
Agreement, (b) to pay certain fees and expenses hereunder, (c) to consummate
Permitted Acquisitions, (d) to fund ongoing capital expenditures and (e) to fund
general corporate purposes (which general corporate purposes may include the
repurchase of Existing Notes subject to the terms and conditions set forth in
Section 9.04(b)(i)(A)(2) and the repurchase of Equity Interests in the Borrower
subject to the terms and conditions set forth in Section 9.04(a)(iv). The
Borrower and its Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.
Section 7.22    Solvency. After giving effect to the transactions contemplated
hereby (including the making of any Loan), (a) the aggregate assets (after
giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement), at a fair valuation,
of the Borrower and the Guarantors, taken as a whole, will exceed the aggregate
Debt of the Borrower and the Guarantors on a consolidated basis, as the Debt
becomes absolute and matures, (b) each of the Borrower and the Guarantors will
not have incurred or intended to incur, and will not believe that it will incur,
Debt beyond its ability to pay such Debt (after taking into account the timing
and amounts of cash to be received by each of the Borrower and the Guarantors
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures and (c) each of the Borrower and the Guarantors will not have (and will
have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.
Section 7.23    International Operations. None of the Borrower and its
Subsidiaries own, and have not acquired or made any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties located outside of the geographical boundaries of the United
States or in the offshore federal waters of the United States of America.
Section 7.24    Anti-Corruption Laws, Sanctions, OFAC.
(a)    Implementation of Policies and Procedures. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
applicable Sanctions.
(b)    Compliance. The Borrower, its Subsidiaries, their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Group Member being designated as a Sanctioned Person.
(c)    Dealings With Sanctioned Persons. None of (i) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (ii)
to the knowledge of the Borrower, any agent of the Borrower that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The Borrower will not directly or, to its
knowledge, indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any applicable Sanctions.


52



--------------------------------------------------------------------------------




Section 7.25    Casualty Events. Since December 31, 2016, neither the business
nor any Properties of any Credit Party have been materially and adversely
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by any
domestic or foreign Governmental Authority, riot, activities or armed forces or
acts of God or of any public enemy.
Section 7.26    Material Agreements. Set forth on Schedule 7.26 hereto or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.26, is a
complete and correct list of all material agreements and other instruments
maintained by the Credit Parties setting forth each counterparty thereto (other
than the Loan Documents, exploration and/or development agreements and joint
operating agreements to which any Credit Party is a party) relating to the
purchase, transportation by pipeline, gas processing, marketing, development,
sale and supply of Hydrocarbons, farmout arrangements, contract operating
agreements or other material contracts (excluding oil and gas leases of the
Credit Parties and joint operating agreements to which any Credit Party is a
party) to which the Credit Parties are a party or by which its Properties is
bound, in each case for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect
(collectively “Material Agreements”) and copies of such documents have been
provided to the Administrative Agent. All such agreements are in full force and
effect and the Credit Parties are not in default thereunder, nor is there any
uncured default by any Affiliate predecessor in interest to any Credit Party or,
to any Credit Party’s knowledge, by any predecessor in interest to such Credit
Party (other than an Affiliate predecessor) or counterparty thereto, nor has any
Credit Party altered any material item of such agreements since the Effective
Date without the prior written consent of the Lenders.
Section 7.27    Reliance. In connection with the negotiation of and the entering
into this Agreement, the Credit Parties acknowledge and represent that none of
the Lenders, the Administrative Agent or any representative of any of the
foregoing is acting as a fiduciary or financial or investment advisor for it; it
is not relying upon any representations (whether written or oral) of such
Persons; they have consulted with their own legal, regulatory, tax, business
investment, financial and accounting advisors to the extent it has deemed
necessary, and they have made their own investment, hedging, and trading
decisions based upon their own judgment and upon any advice from such advisors
as they have deemed necessary and not upon any view expressed by any Lender, the
Administrative Agent or any representative of any of the foregoing; they have
not been given by any Lender, the Administrative Agent or any representative of
any of the foregoing (directly or indirectly through any other Person) any
advice, counsel, assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (either legal, regulatory, tax, financial,
accounting, or otherwise) of this Agreement or the transactions contemplated
hereby; and they are entering into this Agreement and the other Loan Documents
with a full understanding of all of the risks hereof and thereof (economic and
otherwise), and they are capable of assuming and willing to assume (financially
and otherwise) those risks.
Section 7.28    Payments by Purchasers of Production. (a) All proceeds from the
sale of any Credit Party’s interests in Hydrocarbons from its Oil and Gas
Properties are currently being paid in full by the purchaser thereof on a timely
basis and at prices and terms comparable to market prices and terms generally
available at the time such prices and terms were negotiated for oil and gas
production from producing areas situated near such Oil and Gas Properties, and
(b) none of such proceeds are currently being held in suspense by such purchaser
or any other Person except to the extent all such amounts in suspense, taken
together, could not reasonably be expected to have a Material Adverse Effect.
Section 7.29    Existing Accounts Payable. As of the Effective Date, set forth
on Schedule 7.29 hereto is a complete and correct list of all existing accounts
payable of the Borrower that are more than sixty (60) days past due.
Section 7.30    EEA Financial Institution. No Credit Party is an EEA Financial
Institution.


53



--------------------------------------------------------------------------------




Section 7.31    Security Instruments. The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Mortgaged
Properties and proceeds thereof, subject, in the case of enforceability, to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing. The Secured Obligations are and shall be at all times secured by
legal, valid and enforceable, perfected first priority Liens in favor of the
Administrative Agent, covering and encumbering the Mortgaged Properties, to the
extent perfection has occurred or will occur, by the recording of a mortgage,
the filing of a UCC financing statement or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
available in the applicable jurisdiction); provided that, except in the case of
pledged Equity Interests or as otherwise provided herein, Liens permitted by
Section 9.03 may exist.
ARTICLE VIII
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations for which no claim has been made) shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower commencing December 31, 2017, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Grant Thornton LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of each of the first three fiscal quarters of each fiscal year of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (other than those reasonably required to explain financial
data).
(c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of the Chief Executive Officer or a Financial Officer in
substantially the form of Exhibit C-2 hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 8.14(a) and Section 9.01, and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04(a) that would affect the
preparation of the financial statements most-recently required to be delivered
in accordance with Section 8.01(a) and Section 8.01(b) or the computation of any
financial ratio in ‎Section 9.01 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.


54



--------------------------------------------------------------------------------




(d)    Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Subsidiaries of the Borrower are not Consolidated Subsidiaries,
then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all Subsidiaries and the eliminating
entries, in such form as would be presentable to the independent accountants of
the Borrower. A Financial Officer shall deliver separate financial statements
setting forth the balance sheet and related statement of operations,
stockholder’s equity and cash flow of each Subsidiary that is not a Guarantor,
including the impact on the Borrower’s consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows.
(e)    Certificate of Financial Officer – Swap Agreements. Within forty-five
(45) days after the end of each fiscal quarter, a certificate of a Financial
Officer, in form reasonably satisfactory to the Administrative Agent, setting
forth as of the last Business Day of such fiscal quarter, a true and complete
list of all Swap Agreements of the Borrower and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value therefor, any new
credit support agreements relating thereto not listed on Schedule ‎7.20, any
margin required or supplied under any credit support document, the counterparty
to each such agreement and reasonably detailed calculations demonstrating
compliance as of the last day of such quarter with Section 8.20 and 9.18.
(f)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer or one or more insurance agencies with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.
(g)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Credit Party by independent accountants
in connection with any annual, interim or special audit made by them of the
books of the Borrower or any such Subsidiary, and a copy of any response by any
Credit Party, or the board of directors of any Credit Party, to such letter or
report.
(h)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.
(i)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished by the
Borrower to any holder of debt securities of the Borrower or any Subsidiary
pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Administrative Agent pursuant to any other
provision of this ‎Section 8.01.
(j)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from the Borrower to the extent that any Credit Party
controls the marketing and the sale of such Hydrocarbons (which listings shall
include, with respect to each such purchaser, the legal name and address
thereof, the appropriate contact person thereat, the Oil and Gas Properties from
which Hydrocarbons were purchased and the volume of Hydrocarbons purchased).
(k)    Notice of Sales of Oil and Gas Properties and Liquidation of Swap
Agreements. In the event the Borrower or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any Oil or Gas Properties or any Equity
Interests in any Subsidiary in accordance with ‎Section 9.12 (other than
pursuant to Section 9.12(a) or Section 9.12(i)), prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof reasonably requested by the Administrative Agent. If the
Borrower or any Subsidiary receives any notice of early termination of any Swap
Agreement to which it is a party from any of its counterparties, or any Swap
Agreement to which the Borrower or any Subsidiary is a party is Liquidated,
prompt written notice of the receipt of such early termination notice or such
Liquidation, as the case may be, together with a reasonably detailed description
or explanation thereof and any other details thereof requested by the
Administrative Agent or any Lender.


55



--------------------------------------------------------------------------------




(l)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days (or if under the circumstances the Administrative Agent
determines a longer period is reasonable, such longer period) following the
knowledge thereof by, or the services of process on, (as the case may be) a
Responsible Officer of the Borrower, of the occurrence of any Casualty Event or
the commencement of any action or proceeding that could reasonably be expected
to result in a Casualty Event.
(m)    Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within ten (10) Business Days thereafter (or such longer period as
is acceptable to the Administrative Agent, but in no event more than
fifteen (15) Business Days)) of any change (i) in the Borrower’s or any
Guarantor’s company or corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties,
(ii) in the location of the Borrower’s or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower’s or any Guarantor’s
identity or company or corporate structure or in the jurisdiction in which such
Person is incorporated, organized or formed, (iv) in the Borrower’s or any
Guarantor’s organizational identification number in its jurisdiction of
organization, and (v) in the Borrower’s or any Guarantor’s federal taxpayer
identification number.
(n)    Production Report and Lease Operating Statements. Within forty-five (45)
days following each fiscal quarter, a report setting forth, for such fiscal
quarter and the year-to-date period then ending, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such fiscal quarter and the
year-to-date period then ending from the Oil and Gas Properties, and setting
forth the related ad valorem, severance and production taxes, lease operating
expenses and other amounts (including workover expenses) deducted from the cash
flow produced by such Oil and Gas Properties and incurred for each such fiscal
quarter and for the year-to-date period then ending.
(o)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to any of the documents governing the Existing Notes (or any
Permitted Refinancing Debt incurred in replacement thereof), any documents
governing any Permitted Junior Lien Debt or to the Organizational Documents, any
preferred stock designation or any other organic document of the Borrower or any
Subsidiary.
(p)    Annual Budget. With the delivery of the annual financial statements
pursuant to Section 8.01(a), the Borrower’s budget for the current and following
two (2) fiscal years in such form and detail as consistent with the budget
delivered to the Administrative Agent prior to the Effective Date.
(q)    Capital Expenditures. Within 45 days after the end of each calendar
quarter, an updated report setting forth the Credit Parties’ forecasted Capital
Expenditure budget for the following twelve (12) month period.
(r)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs, financial
condition, Swap Agreements, production and sales information, and lease
operating statements of the Borrower or any Subsidiary (including any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent (or any Lender through the Administrative
Agent) may reasonably request.
(s)    Material Acquisitions. The Borrower shall provide to the Administrative
Agent and the Lenders not less than five (5) days’ prior written notice of the
consummation of any Material Acquisition along with the material terms thereof.
(t)    Non‑Consent Election. Promptly, but in any event within thirty (30) days
after the end of each calendar month, notice to withhold consent to participate
in any wells located on Oil and Gas Properties delivered by any Credit Party to
any other Person during such calendar month.


56



--------------------------------------------------------------------------------




(u)    Surface Acreage Reports. As soon as available and in any event within
thirty (30) days after the last day of each calendar quarter, a report certified
as true and complete in all material respects by a Responsible Officer, in form
and substance satisfactory to Administrative Agent, setting forth as of the last
Business Day of such calendar quarter an accounting of all surface acreage sold
by the Borrower or any Guarantor and the gross and net proceeds received
therefore.
(v)    Tax Returns. As soon as available and in any event within fifteen (15)
days after the filing of any tax return of the Borrower, any Guarantor or any
Subsidiary of either thereof with the IRS, a copy of such filed tax return or
other filing, together with all exhibits and attachments thereto.
(w)    Pro Forma Compliance Calculations. Concurrently with any transaction
conditioned upon pro forma compliance with any financial ratio, including but
not limited to the transactions described in Section 9.04(a)(iv),
Section 9.04(b)(i)(A), Section 9.05(e), Section 9.12(d), Section 9.18 and
Section 9.22, the Borrower shall deliver to the Administrative Agent a
certificated executed by a Responsible Officer that shall certify that Credit
Parties are in pro forma compliance with the applicable financial ratio and
shall attach thereto calculations in detail reasonably acceptable to the
Administrative Agent demonstrating such compliance.
Documents required to be delivered pursuant to Section 8.01(a), Section 8.01(b)
or Section 8.01(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
public website; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.
Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary not
previously disclosed in writing to the Administrative Agent or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


57



--------------------------------------------------------------------------------




Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
conversion, consolidation, liquidation or dissolution permitted under
‎Section 9.11.
Section 8.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate actions and the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of the Borrower or any Subsidiary.
Section 8.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Loans in accordance with the terms hereof, and the Borrower will,
and will cause each Subsidiary to, do and perform every act and discharge all of
the obligations to be performed and discharged by them under the Loan Documents,
including this Agreement, at the time or times and in the manner specified.
Section 8.06    Operation and Maintenance of Properties. The Borrower will, and
will cause each Subsidiary to:
(a)    conduct its operations on all Oil and Gas Properties and other material
Properties or cause such Oil and Gas Properties and other material Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in compliance with all applicable contracts and agreements
and in compliance with all applicable Governmental Requirements, including
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(b)    keep, preserve and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including all equipment, machinery and facilities.
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary,
in accordance with customary industry standards, to keep unimpaired their rights
with respect thereto and prevent any forfeiture thereof or default thereunder.
(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
(e)    operate its Oil and Gas Properties and other material Properties or cause
or make reasonable and customary efforts to cause such Oil and Gas Properties
and other material Properties to be operated in accordance with the practices of
the industry and in material compliance with all applicable contracts and
agreements and in compliance in all material respects with all Governmental
Requirements; and
(f)    to the extent a Credit Party is not the operator of any Property, use
reasonable efforts to cause the operator to comply with this ‎Section 8.06.


58



--------------------------------------------------------------------------------




Section 8.07    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, (a)
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations and (b) flood insurance if and to the extent required under
Section 8.14(e). The loss payable clauses or provisions in said insurance policy
or policies insuring any of the collateral for the Loans shall be endorsed in
favor of and made payable to the Administrative Agent and the Collateral Agent
as its interests may appear and such policies shall name the Administrative
Agent and the Collateral Agent and the Lenders as “additional insureds” and
“lender loss payees”, as applicable, and provide that the insurer will endeavor
to give at least 10 days prior notice of any cancellation to the Administrative
Agent and the Collateral Agent.
Section 8.08    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
(or any Lender through the Administrative Agent), upon reasonable prior notice
and during normal business hours, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, in each case,
subject to applicable safety standards, applicable privilege and confidentiality
restrictions, and restrictions of owners of such records or properties who are
neither the Borrower nor any Subsidiary.
Section 8.09    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by it and its Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions.
Section 8.10    Environmental Matters.
(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all Environmental Laws, the breach of which could
be reasonably expected to have a Material Adverse Effect; (ii) not Release or
threaten to Release, and shall cause each Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of such Credit
Parties’ Properties or any other property offsite the Property to the extent
caused by a Credit Party’s operations except in compliance with Environmental
Laws, the Release or threatened Release of which could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and shall cause
each Subsidiary to timely obtain or file, all Environmental Permits, if any,
required under Environmental Laws to be obtained or filed in connection with the
operation or use of a Credit Parties’ Properties, which failure to obtain or
file could reasonably be expected to have a Material Adverse Effect; (iv)
promptly commence and diligently prosecute to completion, and shall cause each
Subsidiary to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under Environmental Laws because of or in connection
with the actual or suspected past, present or future Release or threatened
Release of any Hazardous Material on, under, about or from any of the Credit
Parties’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; (v)
conduct, and cause its Subsidiaries to conduct, their respective operations and
businesses in a manner that will not expose any Property or Person to Hazardous
Materials that could reasonably be expected to form the basis for a claim for
damages or compensation that could reasonably be expected to have a Material
Adverse Effect; and (vi) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Credit Parties’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.


59



--------------------------------------------------------------------------------




(b)    The Borrower will promptly, but in no event later than five (5) days of
the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
any Credit Party or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $100,000, not fully covered by insurance, subject to
normal deductibles.
(c)    The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders if the Administrative Agent reasonably
believes (i) that there has been a Release of Hazardous Materials or (ii)
non‑compliance with an Environmental Law has occurred, and that such an event
could reasonably be expected to cause a Material Adverse Effect (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority), in connection with any Oil and Gas Properties or other
Properties.
Section 8.11    Further Assurances.
(a)    The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any defect, error, inaccuracy or omission in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent, in connection therewith.
(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.
Section 8.12    Reserve Reports.
(a)    On or before March 1st, May 15th, September 1st and November 15th of each
year, commencing March 1, 2018, the Borrower shall furnish to the Administrative
Agent a Reserve Report evaluating the Oil and Gas Properties of the Borrower and
its Subsidiaries as of the immediately preceding December 31st, March 31st, June
30th and September 30th respectively. The Reserve Reports as of June 30th and
December 31st of each year shall be prepared by one or more Approved Petroleum
Engineers, and the other Reserve Reports of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures used in the immediately
preceding June 30th or December 31st Reserve Report, as applicable.
(b)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a certificate from a Responsible Officer certifying
that in all material respects: (i) the factual information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or its Subsidiaries owns good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by ‎Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in ‎Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas


60



--------------------------------------------------------------------------------




Properties have been sold since the date of the last Reserve Report except as
set forth on an exhibit to the certificate, which certificate shall list all of
its Oil and Gas Properties sold, (v) attached to the certificate is a list of
all marketing agreements entered into subsequent to the later of the date hereof
or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.19 had such
agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the total value of the
Oil and Gas Properties that the value of such Mortgaged Properties represent.
Section 8.13    Title Information.
(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on (i) Oil and Gas Properties constituting Proved
Developed Producing Reserves evaluated in such Reserve Report representing at
least 90% of the total present value (using a 10% discount rate and as such
value is set forth in the Initial Reserve Report) of all Proved Developed
Producing Reserves evaluated in such Reserve Report and (ii) Oil and Gas
Properties constituting Proved Reserves evaluated in such Reserve Report
representing at least 90% of the total present value (using a 10% discount rate
and as such value is set forth in the Initial Reserve Report) of all Proved
Reserves evaluated in such Reserve Report.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 45 days of notice from the
Administrative Agent that title defects or exceptions (other than, of a nature
or type that constitutes a permitted Lien pursuant to Section 9.03) exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by ‎Section 9.03 raised by such information, (ii) substitute
reasonably acceptable Mortgaged Properties with no title defects or exceptions
except for Excepted Liens (other than Excepted Liens described in clauses (e),
(g) and (h) of such definition and other than, of a nature or type that
constitutes a permitted Lien pursuant to ‎Section 9.03) having an equivalent
reserve classification and an equivalent value (as reasonably determined by the
Administrative Agent) or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information meeting
the requirements set forth in Section 8.13(a).
Section 8.14    Additional Collateral; Additional Guarantors.
(a)    In connection with the delivery of each Reserve Report, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(b)) to ascertain whether the Mortgaged Properties
include (i) (A) Oil and Gas Properties constituting Proved Developed Producing
Reserves representing at least 90% of the total present value (using a 10%
discount rate and as such value is set forth in such Reserve Report) of all
Proved Developed Producing Reserves evaluated in such Reserve Report and (B) Oil
and Gas Properties constituting Proved Reserves representing at least 90% of the
total present value (using a 10% discount rate and as such value is set forth in
such Reserve Report) of all Proved Reserves evaluated in such Reserve Report,
(ii) subject to Section 8.14(f), substantially all of the Credit Parties’ Oil
and Gas Properties not constituting Proved Reserves and (iii) substantially all
midstream assets and any infrastructure or related Oil and Gas Property. If the
Mortgaged Properties do not include the requisite Properties as set forth in the
foregoing clauses (i), (ii) and (iii), then the Borrower shall, and shall cause
its Subsidiaries to, grant (from its available unencumbered Property), within
thirty (30) days of delivery of the certificate required under Section 8.12(b),
to the Collateral Agent as security for the Secured Obligations a first-priority
Lien interest (provided that Excepted Liens of the type described in clauses (a)
to (d) and (f) of the definition thereof may exist, but subject to the provisos
at the end of such definition) on additional Oil and Gas Properties and
midstream properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will include
such requisite Properties as set forth in such clauses (i), (ii) and (iii) of
the immediately preceding sentence. All such Liens will be created and perfected
by and in accordance with the provisions of deeds of trust, security agreements
and financing statements or other Security Instruments, all in form and
substance


61



--------------------------------------------------------------------------------




reasonably satisfactory to the Collateral Agent and the Borrower and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).
(b)    In the event that a Credit Party forms or acquires any Subsidiary, the
Borrower shall promptly (and, in any event, within thirty (30) days after such
date) cause such Subsidiary to guarantee the Secured Obligations and grant to
the Collateral Agent a security interest in substantially all of its personal
property, in each case, pursuant to the Guaranty Agreement. In connection with
any such guaranty, the Borrower shall, or shall cause such Subsidiary to, (i)
execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary, (ii) pledge all of the Equity Interests of such new Subsidiary
(including delivery (if applicable) of original stock certificates evidencing
the Equity Interests of such Subsidiary, together with an appropriate undated
stock powers for each certificate duly executed in blank by the registered owner
thereof) and (iii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent and the Collateral Agent.
(c)    If the Borrower or any Subsidiary intends to grant any Lien on any
Property to secure any Permitted Junior Lien Debt, then the Borrower will
provide at least fifteen (15) days’ prior written notice thereof to the
Administrative Agent and the Collateral Agent (or such shorter time as the
Collateral Agent may agree in its sole discretion), and the Borrower will, and
will cause its Subsidiaries to, first grant to the Collateral Agent to secure
the Secured Obligations a prior Lien, on the same Property pursuant to Security
Instruments in form and substance satisfactory to the Collateral Agent to the
extent a prior Lien has not already been granted to the Collateral Agent on such
Property. In connection therewith, the Borrower shall, or shall cause its
Subsidiaries to, execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent or the Collateral Agent. The Borrower will cause any
Subsidiary and any other Person guaranteeing any Existing Notes, any Permitted
Junior Lien Debt or any Permitted Refinancing Debt to contemporaneously
guarantee the Secured Obligations pursuant to the Guaranty Agreement.
(d)    If the Credit Parties consummate any Material Acquisition of Oil and Gas
Properties, the Credit Parties shall grant liens on such Oil and Gas Properties
in accordance with Section 8.18.
(e)    With respect to any real property that will be subject to such additional
Security Instruments pursuant to this Section 8.14, the Borrower shall, and
shall cause each other Credit Party to, in connection with but reasonably prior
to its delivery of any such additional Security Instruments that would encumber
any Building or Manufactured (Mobile) Home, provide (i) a life of loan flood
hazard determination with respect to any such Building or Manufactured (Mobile)
Home and (ii) if such real property is located in a Special Flood Hazard Area,
evidence of flood insurance in such amounts as are reasonably acceptable to the
Administrative Agent.
(f)    Notwithstanding the foregoing provisions of Section 8.14,
(i)    for counties with respect to which the Credit Parties are not required to
deliver mortgages on the Effective Date under Section 6.01(g)(i), the Credit
Parties shall have until the date that is ninety (90) days following the
Effective Date (the “Post-Closing Non-Proved Mortgage Date”) to execute and
deliver mortgages encumbering the Oil and Gas Properties that do not constitute
Proved Reserves but are located in those counties, and, at all times from and
after the Post-Closing Non-Proved Mortgage Date, substantially all of the Credit
Parties’ Oil and Gas Properties not constituting Proved Reserves shall be
required to be Mortgaged Property; and


62



--------------------------------------------------------------------------------




(ii)    during the period commencing on the Effective Date and ending on the
date that is thirty (30) days following the Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion) (such period, the
“Post-Closing Mortgage Period”), the Mortgaged Properties shall only be required
to include (A) (1) Oil and Gas Properties constituting Proved Developed
Producing Reserves representing at least 84% of the total present value (using a
10% discount rate and as such value is set forth in the Initial Reserve Report)
of all Proved Developed Producing Reserves evaluated in the Initial Reserve
Report and (2) Oil and Gas Properties constituting Proved Reserves representing
at least 84% of the total present value (using a 10% discount rate and as such
value is set forth in the Initial Reserve Report) of all Proved Reserves
evaluated in the Initial Reserve Report, (B) substantially all of the Credit
Parties’ Oil and Gas Properties not constituting Proved Reserves to the extent
that such Oil and Gas Properties are located in counties in which filings have
been made, or are required to be made, to satisfy clause (A) herein, and
(C) substantially all midstream assets and any infrastructure or related Oil and
Gas Property; provided that on or prior to the expiration of the Post-Closing
Mortgage Period, the Borrower shall, and shall cause its Subsidiaries to,
deliver supplemental mortgages (including mortgages covering leasehold interests
in wellbores owned by the Credit Parties as of the Effective Date that were not
previously mortgaged on the Effective Date) so that the Mortgaged Property
includes (x) Oil and Gas Properties constituting Proved Developed Producing
Reserves representing at least 90% of the total present value (using a 10%
discount rate and as such value is set forth in the Initial Reserve Report) of
all Proved Developed Producing Reserves evaluated in the Initial Reserve Report
and (y) Oil and Gas Properties constituting Proved Reserves representing at
least 90% of the total present value (using a 10% discount rate and as such
value is set forth in the Initial Reserve Report) of all Proved Reserves
evaluated in the Initial Reserve Report.
Section 8.15    ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries and any ERISA Affiliate (to the extent that the Borrower
has Control of the ERISA Affiliate) to promptly furnish to the Administrative
Agent (a) promptly after receipt of a written request by the Administrative
Agent, copies of each annual and other report with respect to each Plan or any
trust created thereunder, filed with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC, (b) immediately upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, that would reasonably be
expected to have a Material Adverse Effect in connection with any Plan or any
trust created thereunder, a written notice signed by the Chief Executive Officer
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate (to
the extent that the Borrower has Control of the ERISA Affiliate), as the case
may be, specifying the nature thereof, what action the Borrower, the Subsidiary
or the ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (c) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan. With respect to each Plan
(other than a Multiemployer Plan), the Borrower will, and will cause each
Subsidiary and ERISA Affiliate (to the extent that the Borrower has Control of
the ERISA Affiliate) to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and (k)
thereof) and of section 302 of ERISA (determined without regard to sections 303,
304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.
Section 8.16    Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.


63



--------------------------------------------------------------------------------




Section 8.17    Deposit Accounts, Securities Accounts and Commodities Accounts.
(a)    The Borrower shall cause all of its Deposit Accounts, Securities Accounts
and Commodities Accounts of the Credit Parties, other than Excluded Deposit
Accounts, to be subject to Account Control Agreements at all times.
(b)    Upon the request of the Administrative Agent the Borrower shall provide
to the Administrative Agent, within two (2) Business Days of any such request
(or such longer period the Administrative Agent may agree), balance statements,
in a form reasonably acceptable to the Administrative Agent, for each Deposit
Accounts, Securities Accounts and Commodities Accounts of the Borrower and each
Subsidiary.
Section 8.18    Acquisition of Oil and Gas Properties – Mortgage Coverage. In
connection with any Material Acquisition, the Borrower shall, and shall cause
its Subsidiaries to, grant within 30 days of such acquisition of such Oil and
Gas Properties by the Borrower or such Subsidiary, to the Collateral Agent as
security for the Secured Obligations a first-priority Lien (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on (a) Oil and Gas Properties constituting Proved Developed
Producing Reserves representing at least 90% of the total present value (using a
10% discount rate) of all Proved Developed Producing Reserves acquired, (b) Oil
and Gas Properties constituting Proved Reserves representing at least 90% of the
total present value (using a 10% discount rate) of all Proved Reserves acquired,
(c) substantially all of the Oil and Gas Properties not constituting Proved
Reserves acquired, and (d) substantially all midstream assets and any
infrastructure or related Oil and Gas Property acquired. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent and the Borrower and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
Section 8.19    Lender Call and Meetings. Within two (2) Business Days after the
delivery of the financial statements pursuant to Sections 8.01(a) and (b) (or
such longer period as the Administrative Agent may agree), the Borrower shall be
available to go over the results of its operations and other matters concerning
the Borrower and its Subsidiaries with the Lenders by way of teleconference. At
the request of the Majority Lenders, and upon reasonable notice, the Borrower
shall meet with the Lenders and provide such information therein that the
Majority Lenders reasonably request.
Section 8.20    Swap Agreements. Subject to Section 9.18, the Borrower shall,
not later than five Business Days following the Effective Date, enter into and
maintain Swap Agreements with Approved Counterparties, the notional volumes for
which (when aggregated and netted with other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements), as of the date such Swap Agreement is executed, of not
less than (a) 75% of the Reasonably Anticipated Projected Production of crude
oil from the Credit Parties’ Oil and Gas Properties constituting Proved
Developed Producing Reserves, as listed on the most recently delivered Reserve
Report, for each quarter during the period commencing on the date of
determination through the 12th month thereafter, (b) 67% of the Reasonably
Anticipated Projected Production of crude oil from the Credit Parties’ Oil and
Gas Properties constituting Proved Developed Producing Reserves, as listed on
the most recently delivered Reserve Report, for each quarter during the period
commencing with the 13th month after the date of determination through the 24th
month thereafter, and (c) 50% of the Reasonably Anticipated Projected Production
of crude oil from the Credit Parties’ Oil and Gas Properties constituting Proved
Developed Producing Reserves, as listed on the most recently delivered Reserve
Report, for each quarter during the period commencing with the 25th month after
the date of determination through the 36th month thereafter. Notwithstanding the
foregoing, the Borrower shall only be required to enter into and maintain 50% of
the Swap Agreements required by the previous sentence (calculated separately for
each of clauses (a), (b) and (c)) during the period commencing on the fifth day
following the Effective Date and ending on the date that is forty-five days
after the Effective Date; provided that (i) no later than the fifth day after
the Effective Date, the Borrower shall deliver a certificate (in form and detail
reasonably acceptable to the Administrative Agent) executed by a Responsible
Officer certifying that the Borrower has entered into Swap Agreements
representing at least


64



--------------------------------------------------------------------------------




50% of the notional volumes required by the first sentence of this Section 8.20
(calculated separately for clauses (a), (b) and (c) of such sentence) and
attaching thereto a schedule of the Swap Agreements then in effect and
demonstrating such compliance, and (ii) no later than the forty-fifth day after
the Effective Date, the Borrower shall deliver a certificate (in form and detail
reasonably acceptable to the Administrative Agent) executed by a Responsible
Officer certifying that the Borrower has entered into Swap Agreements meeting
the requirements of this Section 8.20 and attaching thereto a schedule of the
Swap Agreements then in effect and demonstrating such compliance. Borrower’s
compliance with the requirements of this Section 8.20 shall be measured as of
(i) the fifth Business Day following the Effective Date, (ii) the forty-fifth
day following the Effective Date, and (iii) thereafter, the last day of each
fiscal quarter, in each case using the most recently delivered Reserve Report
(including the Initial Reserve Report).
Section 8.21    EEA Financial Institution. Neither the Borrower nor any other
Subsidiary of the Borrower is an EEA Financial Institution.
ARTICLE IX
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations for which no claim has been made) have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 9.01    Financial Covenants.
(a)    PDP Coverage Ratio. The Borrower will not permit, as of the last day of
any fiscal quarter ending on or after December 31, 2017, the PDP Coverage Ratio
to be less than 1.30 to 1.00.
(b)    Ratio of Net Senior Secured Debt to EBITDAX. The Borrower will not, as of
the last day of any fiscal quarter ending on or after December 31, 2017, permit
its ratio of Net Senior Secured Debt as of such date to EBITDAX for the period
of four (4) fiscal quarters then ending on such day to be greater than 3.75 to
1.00.
(c)    Liquidity. As of each date, the sum of (i) all unrestricted cash and
unrestricted Cash Equivalents in accounts of the Borrower and its Subsidiaries
subject to an Account Control Agreement on such date plus (ii) the aggregate
undrawn Delayed Draw Commitments available to the Borrower (only to the extent
that the Borrower can satisfy each of the conditions precedent to draw on the
Delayed Draw Commitments) shall not be less than $20,000,000.
Section 9.02    Debt. The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:
(a)    the Secured Obligations or any guaranty of or suretyship arrangement for
the Secured Obligations;
(b)    Debt (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of any Credit Party
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of such Credit Party
(provided that such Debt is incurred within 60 days of the acquisition of such
property) and (ii) in respect of Capital Leases, provided that the principal
amount of all Debt outstanding pursuant to this clause shall not exceed
$2,000,000 in the aggregate at any one time;
(c)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of, or provision for the
abandonment and remediation of, the Oil and Gas Properties;


65



--------------------------------------------------------------------------------




(d)    intercompany Debt between Credit Parties to the extent permitted by
Section 9.05(d); provided that (i) such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than one of the Credit Parties, (ii)
any such Debt owed by either the Borrower or a Guarantor shall be subordinated
to the Secured Obligations on terms set forth in the Guaranty Agreement and
(iii) any such Debt shall not have any scheduled amortization prior to 90 days
after the Maturity Date;
(e)    Endorsements of negotiable instruments for collection in the ordinary
course of business;
(f)    the Existing Notes and any Permitted Refinancing Debt in respect of such
Existing Notes; provided that (i) the remaining outstanding principal balance of
the Existing Notes shall be less than or equal to $30,000,000 at all times on or
after March 1, 2020 and (ii) the Borrower shall have furnished to the
Administrative Agent and the Lenders prior written notice of its intent to incur
any such Permitted Refinancing Debt, the amount thereof, and the anticipated
closing date, together with copies of drafts of the material definitive
documents therefor promptly after such drafts are available and, when completed,
copies of the final versions of such material definitive documents;
(g)    Permitted Junior Lien Debt the principal amount of which does not exceed
$500,000,000 and any Permitted Refinancing Debt in respect thereof; provided
that the Borrower shall have furnished to the Administrative Agent and the
Lenders prior written notice of its intent to incur such Permitted Junior Lien
Debt, the amount thereof, and the anticipated closing date, together with copies
of drafts of the material definitive documents therefor promptly after such
drafts are available and, when completed, copies of the final versions of such
material definitive documents;
(h)    Debt in respect of letters of credit posted on behalf of the Credit
Parties in an amount not to exceed $2,000,000;
(i)    Guarantees of the Borrower and any Guarantor in respect of Debt otherwise
permitted hereunder; and
(j)    Other Debt not to exceed $10,000,000 in the aggregate principal amount at
any one time outstanding.
Section 9.03    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:
(a)    Liens granted under the Loan Documents securing the payment of any
Secured Obligations;
(b)    Excepted Liens;
(c)    Liens securing Debt permitted by Section 9.02(b), but only on the
Property that are the subject of the Debt referred to in such clause;
(d)    Liens securing Permitted Junior Lien Debt permitted by Section 9.02(g),
provided that such Liens shall (i) be subordinate to the Liens securing the
Secured Obligations and (ii) only be permitted so long as such Liens are subject
to the Second Lien Intercreditor Agreement;
(e)    Liens on cash deposits (and Deposit Accounts) securing Debt in respect of
letters of credit permitted by Section 9.02(h);
(f)    Liens existing on the date hereof and listed in Schedule 9.03 and any
renewals or extensions thereof;


66



--------------------------------------------------------------------------------




(g)    Liens in favor of the provider of insurance premium financings which
encumber cash or letters of credit held by the party, the proceeds of insurance
the premiums of which are financed thereby, or prepaid premiums, which are
entered into in the ordinary course of business and which secure the Debt
incurred from such provider to pay insurance premiums in an aggregate amount not
to exceed $250,000 at any time; and
(h)    Liens on Property not otherwise permitted by the foregoing clauses of
this Section 9.03; provided that (i) such Liens do not secure Debt for borrowed
money and (ii) the aggregate amount of all Debt secured by Liens permitted by
this Section 9.03(h) shall not exceed $2,000,000 at any time.
Section 9.04    Dividends, Distributions and Redemptions; Amendments to Certain
Debt Documents.
(a)    Restricted Payments. The Borrower will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except:
(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
(ii)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(iii)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries;
(iv)    the Borrower may make Restricted Payments in the form of repurchases of
Equity Interests issued by the Borrower in an aggregate amount not to exceed
$25,000,000 during the term of this Agreement; provided that (A) the PDP
Coverage Ratio shall be equal to or greater than 1.55 to 1.00 after giving pro
forma effect to such Restricted Payment (and the Borrower has delivered the
certificate required by Section 8.01(w) certifying to such pro forma compliance
and attaching calculations demonstrating such pro forma compliance), (B) such
Restricted Payment is pursuant to an open market repurchase of such Equity
Interests and the seller of such Equity Interest is not an Affiliate or
“insider” of the Borrower, (C) no Default or Event of Default shall exist at the
time of such Restricted Payment or result therefrom and (D) concurrently with
any such Restricted Payment, the Borrower shall deliver a certificate executed
by its Chief Financial Officer certifying that, after giving effect to such
Restricted Payment, the representation and warranty contained in Section 7.22 is
true and correct in all respects as of such date.
(b)    Redemption or Amendment of Terms of Certain Debt. The Borrower will not,
and will not permit any Subsidiary to, prior to the date that is one hundred
eighty (180) days after the Maturity Date:
(i)    call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Existing Notes (or any Permitted Refinancing Debt in respect thereof) or any
Permitted Junior Lien Debt (or any Permitted Refinancing Debt in respect
thereof); provided that the Borrower may:
(A)    prepay, repay or Redeem the Existing Notes (1) with the proceeds of any
Permitted Refinancing Debt in respect thereof, or (2) so long as (w) the PDP
Coverage Ratio is equal to or greater than 1.50 to 1.00 after giving pro forma
effect to such Redemption (and the Borrower has delivered the certificate
required by Section 8.01(w) certifying to such pro forma compliance and
attaching calculations demonstrating such pro forma compliance), (x) the
aggregate cash consideration paid by the Credit Parties in respect of such
Redemptions during the term of this Agreement does not exceed $75,000,000, (y)
no Default or Event of Default shall exist at the time of such Redemption or
result therefrom and (z) concurrently with any such prepayment, repayment or
Redemption, the Borrower shall deliver a certificate executed by its Chief
Financial Officer


67



--------------------------------------------------------------------------------




certifying that, after giving effect to such prepayment, repayment or
Redemption, the representation and warranty contained in Section 7.22 is true
and correct in all respects as of such date;
(B)    prepay, repay or Redeem Permitted Junior Lien Debt with the proceeds of
any Permitted Refinancing Debt in respect thereof;
(C)    exchange Existing Notes (or Permitted Refinancing Debt in respect
thereof) and Permitted Junior Lien Debt (or Permitted Refinancing Debt in
respect thereof) for Equity Interests (other than Disqualified Capital Stock) of
the Borrower;
(D)    exchange Existing Notes for Permitted Junior Lien Debt; or
(ii)    amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of or
documents governing the Existing Notes, any Permitted Junior Lien Debt or any
Permitted Refinancing Debt in respect of either of the foregoing if:
(A)    the effect thereof would be to shorten its maturity or average life or
increase the amount of any payment of principal thereof or premium or fee (other
than a consent, amendment or similar fee in an aggregate amount not to exceed
1.00% of the outstanding principal amount of the Existing Notes, any Permitted
Junior Lien Debt or any Permitted Refinancing Debt being amended, modified or
otherwise changed) with respect thereto or increase the rate or shorten any
period for payment of interest thereon or would otherwise (taken as a whole) be
materially adverse to the interests of the Lenders; or
(B)    in the case of Permitted Junior Lien Debt or any Permitted Refinancing
Debt in respect thereof, such action is prohibited under the terms of the Second
Lien Intercreditor Agreement;
provided that the foregoing shall not prohibit the execution of other indentures
or agreements in connection with the issuance of Permitted Refinancing Debt or
the execution of supplemental indentures to add guarantors provided such Person
complies with Section 8.14(b) and Section 8.14(c).
Section 9.05    Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person or make any Material Acquisitions, except
that the foregoing restriction shall not apply to:
(a)    Investments disclosed to the Lenders in Schedule ‎9.05;
(b)    accounts receivable arising in the ordinary course of business;
(c)    Cash Equivalents so long as such Cash Equivalents are held in a Deposit
Account, Securities Account or Commodities Account subject to an Account Control
Agreement;
(d)    Investments (i) made by the Borrower in or to any Subsidiary which is a
Guarantor and with respect to which 100% of the issued and outstanding Equity
Interests have been pledged to Administrative Agent, and (ii) made by any
Guarantor in or to any other Credit Party;
(e)    Permitted Acquisitions, provided that the Borrower shall deliver
concurrently with the consummation of any Permitted Acquisition the certificate
required by Section 8.01(w) certifying to pro forma compliance with Section 9.01
and that the PDP Coverage Ratio is greater than or equal to 1.4 to 1.0 and
attaching calculations demonstrating such compliance;


68



--------------------------------------------------------------------------------




(f)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice if the
aggregate amount of all Investments held at any one time under this
Section 9.05(f) exceeds $100,000;
(g)    (i) guarantees permitted by ‎Section 9.02, and (ii) guarantees by the
Borrower or any Subsidiary for the performance or payment obligations of the
Borrower or any Guarantor, which obligations were incurred in the ordinary
course of business and do not constitute Secured Obligations; and
(h)    other Investments not to exceed $5,000,000 in the aggregate at any time.
Section 9.06    Nature of Business. The Borrower will not, and will not permit
any Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company. From
and after the date hereof, the Credit Parties and their Subsidiaries will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.
Section 9.07    Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Oil and Gas Properties), under leases
or lease agreements which would cause the aggregate amount of all net payments
made by the Borrower and the Subsidiaries pursuant to all such leases or lease
agreements, including any residual payments at the end of any lease, to exceed
$2,000,000 in any period of twelve consecutive calendar months during the life
of such leases.
Section 9.08    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be. The Borrower will
not request any Borrowing, and the Borrower shall not directly or, to the
knowledge of the Borrower, indirectly use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly or, to the knowledge of such Person, indirectly use,
the proceeds of any Borrowing (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or (c)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
Section 9.09    ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:
(a)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, engage in, or permit any ERISA
Affiliate (to the extent that the Borrower has Control of the ERISA Affiliate)
to engage in, any transaction in connection with which the Borrower, a
Subsidiary or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code if such penalty or liability
could reasonably be expected to result in a Material Adverse Effect;


69



--------------------------------------------------------------------------------




(b)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, terminate, or permit any ERISA
Affiliate (to the extent that the Borrower has Control of the ERISA Affiliate)
to terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability of the Borrower, a Subsidiary or any
ERISA Affiliate to the PBGC;
(c)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, fail to make, or permit any ERISA
Affiliate (to the extent that the Borrower has Control of the ERISA Affiliate)
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto, if such failure could reasonably be expected to result in
a Material Adverse Effect;
(d)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, permit to exist, or allow any ERISA
Affiliate (to the extent that the Borrower has Control of the ERISA Affiliate)
to permit to exist, any accumulated funding deficiency within the meaning of
section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan;
(e)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, permit, or allow any ERISA Affiliate
(to the extent that the Borrower has Control of the ERISA Affiliate) to permit,
the actuarial present value of the benefit liabilities under any Plan maintained
by the Borrower, a Subsidiary or any ERISA Affiliate (to the extent that the
Borrower has Control of the ERISA Affiliate) which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA;
(f)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, contribute to or assume an obligation
to contribute to, or permit any ERISA Affiliate (to the extent that the Borrower
has Control of the ERISA Affiliate) to contribute to or assume an obligation to
contribute to, any Multiemployer Plan;
(g)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, acquire, or permit any ERISA Affiliate
(to the extent that the Borrower has Control of the ERISA Affiliate) to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to the Borrower or a Subsidiary or with respect to any ERISA
Affiliate of the Borrower or a Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, incur, or permit any ERISA Affiliate
(to the extent that the Borrower has Control of the ERISA Affiliate) to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; and
(i)    except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, amend, or permit any ERISA Affiliate
(to the extent that the Borrower has Control of the ERISA Affiliate) to amend, a
Plan resulting in an increase in current liability such that the Borrower, a
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 401(a)(29) of the Code.


70



--------------------------------------------------------------------------------




Section 9.10    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.
Section 9.11    Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; except that (a) any Guarantor may
merge with or dissolve into any other Guarantor, (b) that the Borrower may merge
with any Subsidiary (or such Subsidiary may be dissolved into the Borrower) so
long as the Borrower is the survivor, (c) any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary, and may thereafter liquidate or dissolve if
applicable; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor and
(d) the Borrower or any Subsidiary may dispose of all of the Equity Interests of
any Subsidiary in accordance with ‎Section 9.12.
Section 9.12    Sale of Properties. The Borrower will not, and will not permit
any Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any
Property (each, a “Transfer”) except for:
(a)    the sale of Hydrocarbons in the ordinary course of business;
(b)    farmouts, sales or other dispositions of undeveloped acreage and
assignments in connection with such farmouts with the approval of the
Administrative Agent in its sole discretion;
(c)    the sale or transfer of equipment that is no longer useful or necessary
for the business of the Borrower or such Subsidiary or is replaced by equipment
of at least comparable value or use;
(d)    the sale or other disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein or any Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Subsidiary
subject of such sale or other disposition, as reasonably determined by the
management or, with respect to a Material Divestiture, the board of directors or
other governing body of the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect), (iii) if any such sale or other disposition
is of a Subsidiary owning Oil and Gas Properties, such sale or other disposition
shall include all the Equity Interests of such Subsidiary, and (iv) with respect
to any Material Divestiture, the Borrower shall be in pro forma compliance after
giving effect to such Material Divestiture with each of the financial covenants
in Section 9.01 and shall have delivered to the Administrative Agent the
certificate required by Section 8.01(w) attaching calculations demonstrating
such pro forma compliance;
(e)    Transfers of Property to the Borrower or any Guarantor; and
(f)    Transfers permitted by Section 9.03, Section 9.04(a), Section 9.10 and
Section 9.11 (other than Section 9.11(iv);


71



--------------------------------------------------------------------------------




(g)    the trade or exchange of Oil and Gas Properties constituting Proved
Undeveloped Reserves or Oil and Gas Properties not constituting Proved Reserves
for Oil and Gas Properties of like kind and equivalent value (including any cash
or Cash Equivalents necessary to achieve an exchange of equivalent value);
provided that (i) the aggregate value of all Oil and Gas Properties traded or
exchanged pursuant to this Section 9.12(g) shall not exceed $10,000,000 and (i)
(A) the value for any Oil and Gas Properties constituting Proved Undeveloped
Reserves shall be the net present value of such Oil and Gas Property (using a
10% discount rate) as such value is set forth in the most recently delivered
Reserve Report and (B) the value for any Oil and Gas Properties not constituting
Proved Reserves shall be the fair market value of such Oil and Gas Property;
(h)    any Transfer of assets pursuant to (i) a condemnation, appropriation,
seizure or similar taking or proceeding by a Governmental Authority, (ii) the
requirement of, or at the direction of, a Governmental Authority or (iii) a
Casualty Event;
(i)    the termination, surrender or release of leases and subleases, in each
case in the ordinary course of business to the extent the Borrower determines in
good faith that such leases or subleases are not economic or the Borrower has no
right to extend or renew such lease or sublease; and
(j)    sales and other Transfers of Properties (other than any Oil and Gas
Property constituting Proved Developed Producing Reserves) having a fair market
value not to exceed $10,000,000 during any 12-month period.
Notwithstanding anything to the contrary in this Section 9.12, in no event shall
the Borrower or any Subsidiary enter into any “DrillCo” transaction or similar
transaction where the Borrower or any Subsidiary conveys any Oil and Gas
Property to any Person in exchange for the funding of any drilling or
development costs.
Section 9.13    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or perform any action or permit any action which will subject any such
Property to any Remedial Work under any Environmental Laws, assuming disclosure
to the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.
Section 9.14    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Credit Parties) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate; provided that (a) any
transaction with any Affiliate (other than a transaction solely among Credit
Parties) with consideration, when aggregated with the consideration involved in
all other such affiliated transactions during the term of this Agreement, in
excess of $5,000,000 shall require the approval of the board of directors of the
Borrower (including a majority of the disinterested directors) and (b) the
Borrower shall deliver a fairness opinion in form and substance acceptable to
the Administrative Agent from a financial advisor of national standing
reasonably acceptable to the Administrative Agent approving any transaction with
any Affiliate (other than a transaction solely among Credit Parties) with
consideration, when aggregated with the consideration involved in all other such
affiliated transactions during the term of this Agreement, in excess of
$10,000,000.
Section 9.15    Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b). The Borrower shall not, and shall not permit
any Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary except in compliance with ‎Section 9.12. Neither the Borrower nor
any Subsidiary shall have any Foreign Subsidiaries. The Borrower will not permit
any Person other than a Credit Party to own any Equity Interests in any
Guarantor.


72



--------------------------------------------------------------------------------




Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments, documents governing Permitted Second Lien Debt or
Capital Leases or purchase money loans creating Liens permitted by Section 9.03)
which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Subsidiary from paying dividends or
making distributions to any Credit Party, or which requires the consent of or
notice to other Persons in connection therewith.
Section 9.17    Gas Imbalances, Take-or-Pay or Other Prepayments or Minimum
Volume Contracts. The Borrower will not, and will not permit any Subsidiary to,
(a) allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any Subsidiary that would require the
Borrower or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed one bcf of gas (on
an mcf equivalent basis) in the aggregate or (b) enter into minimum volume
contracts for gathering, processing or transportation of production that require
the payment of a fee in the event such minimum volumes are not met.
Section 9.18    Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements other than (a) non-speculative
Swap Agreements in respect of commodities (i) with an Approved Counterparty,
(ii) that are either swaps or costless collars (and if costless collars, have
terms acceptable to the Administrative Agent in its sole discretion), (iii) the
maximum tenor of which is no longer than 36 months, (iv) the notional volumes
for which (when aggregated with other commodity Swap Agreements then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Swap Agreements) do not exceed, as of the date such Swap Agreement is executed
and as of the last day of each fiscal quarter, 90% of Reasonably Anticipated
Projected Production for each month during the 36-calendar month period
following such date of determination, for each of crude oil, liquids and natural
gas, calculated separately and (v) in the case of Swap Agreements that are
swaps, such Swap Agreements shall have prices for each month during the tenor
thereof set at the Strip Price for such month determined at the time such Swap
Agreement is entered into; and (b) Swap Agreements in respect of interest rates
with an Approved Counterparty, as follows: (i) Swap Agreements effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and its
Subsidiaries then in effect effectively converting interest rates from fixed to
floating) do not exceed 50% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money which bears interest at a fixed rate and (ii)
Swap Agreements effectively converting interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed the greater of $20,000,000 and 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate. In no event shall any Swap
Agreement contain any requirement, agreement or covenant for the Borrower or any
Subsidiary to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures other than collateral provided for
in, and upon the terms and conditions set forth in, this Agreement and the
relevant Security Instruments. No Credit Party shall Liquidate any Swap
Agreement in respect of commodities if (A) after giving pro forma effect
thereto, the Borrower would not be in compliance with Section 8.20 or
Section 9.01 (and in connection with any such Liquidation, the Borrower shall
deliver the certificate required by Section 8.01(w) demonstrating such pro forma
compliance), or (B) the aggregate proceeds received by the Credit Parties in
respect of such Liquidations in any 12-month period exceeds $2,000,000.
Section 9.19    Deposit Accounts. The Borrower will not, and will not permit any
Guarantor to, open or otherwise establish, or deposit or otherwise transfer
Dedicated Cash Receipts into, any Deposit Account other than Deposit Accounts
(b) in which the Collateral Agent has been granted a Lien and (c) that are
subject to an Account Control Agreement in favor of the Collateral Agent.


73



--------------------------------------------------------------------------------




Section 9.20    Sale and Leaseback. The Borrower will not, and will not permit
any Subsidiary or Guarantor to, enter into any arrangement, directly or
indirectly, with any Person whereby the Borrower or any Subsidiary or Guarantor
shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby Borrower or any Subsidiary or Guarantor shall then or
thereafter rent or lease as lessee such Property or any part thereof or other
Property which Borrower or any Subsidiary or Guarantor intends to use for
substantially the same purpose or purposes as the Property sold or transferred.
Section 9.21    Amendments to Organizational Documents and Fiscal Year. Without
the prior written consent of the Majority Lenders, neither Borrower nor any
Guarantor will (a) amend, or permit to be amended, its Organizational Documents
or waive any right or obligation of any Person thereunder except to the extent
such amendment or waiver could not reasonably be expected to adversely affect
the rights and benefits of the Administrative Agent, the Lenders and/or other
Secured Parties or (b) change its fiscal year to end on any day other than
December 31.
Section 9.22    Aggregate Interest Expense. No Credit Party shall issue or incur
any Permitted Junior Lien Debt or any Permitted Refinancing Debt in respect of
either the Existing Notes or Permitted Junior Lien Debt if, as of the date of
such issuance or incurrence and after giving effect thereto, the aggregate cash
interest in respect of all Existing Notes, Permitted Junior Lien Debt and
Permitted Refinancing Debt that would be payable by the Credit Parties during
any period of 12 consecutive full calendar months following such date of
calculation (calculated as if (x) the principal balances of such Debt remain
constant over each such period at the respective balances on such date of
determination and (y) the interest rates applicable to such Debt over each such
period are the interest rates that would be in effect during such periods in
accordance with the documents governing such Debt as such documents are in
effect as of the date of determination) would exceed the sum of (a) the amount
of cash interest paid in respect of the Existing Notes on December 1, 2016 plus
(b) the amount of cash interest paid in respect of the Existing Notes on June 1,
2017, unless the PDP Coverage Ratio on such date of determination, pro forma for
such issuance or incurrence and the use of proceeds thereof, is greater than or
equal to 2.50 to 1.00 (and the Borrower has delivered the certificate required
by Section 8.01(w) certifying to such compliance and attaching calculations
demonstrating such compliance).
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
Section 10.01    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof, by acceleration or otherwise.
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable and
such failure shall continue unremedied for a period of three Business Days.
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished by or on behalf of the Borrower or any Subsidiary pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (provided that to the extent that any representation
and warranty is qualified by materiality, material adverse effect or a similar
qualification, such representation and warranty shall be true in all respects).
(d)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 3.04(b), Section 8.01(i),
Section 8.01(m), Section 8.02, Section 8.03, Section 8.12, Section 8.13,
Section 8.14, Section 8.17, Section 8.18, Section 8.20 or in Article IX.


74



--------------------------------------------------------------------------------




(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document and such failure shall continue unremedied for a period of
30 days after the earlier to occur of (i) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (ii) a Responsible Officer of the Borrower or such Subsidiary otherwise
becoming aware of such default.
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable.
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof.
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered.
(i)    the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) any stockholder of the Borrower shall make any
request or take any action for the purpose of calling a meeting of the
stockholders of the Borrower to consider a resolution to dissolve and wind‑up
the Borrower’s affairs or (vii) take any action for the purpose of effecting any
of the foregoing.
(j)    the Borrower or any Guarantor shall admit in writing its inability or
fail generally to pay its debts as they become due.
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $2,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non‑monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against a Credit Party or any
combination thereof and, in either such case, the same shall remain undischarged
for a period of forty‑five (45) consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of a Credit Party to enforce any such
judgment.
(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto (or, in the case of any Intercreditor
Agreement, against any party thereto other than the Administrative Agent) or
shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or a Credit Party or any of their Affiliates shall so state in writing.


75



--------------------------------------------------------------------------------




(m)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.
(n)    a Change in Control shall occur.
Section 10.02    Remedies.
(a)    In the case of an Event of Default:
(i)    other than one described in Section 10.01(h), Section 10.01(i) or
Section 10.01(j), at any time thereafter during the continuance of such Event of
Default, the Administrative Agent may, and at the request of the Majority
Lenders, shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times:
(A)    terminate the Commitments, and thereupon the Commitments shall terminate
immediately and the Yield Maintenance Amount, Call Protection Amount and other
similar amounts on such terminated Commitments shall be due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor, and/or
(B)    declare the principal amount of the Notes and the Loans then outstanding,
and accrued interest, fees, Yield Maintenance Amount, Call Protection Amount and
other similar amounts thereon, to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and
(ii)    described in Section 10.01(h), Section 10.01(i) or Section 10.01(j):
(A)    the Commitments shall automatically terminate and the Yield Maintenance
Amount, Call Protection Amount and other similar amounts on such terminated
Commitments shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor; and
(B)    the principal amount of the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees, Yield
Maintenance Amount, Call Protection Amount and the other obligations of the
Borrower and the Guarantors accrued hereunder and under the Notes and the other
Loan Documents shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor.
(iii)    Without limiting the generality of the foregoing, it is understood and
agreed that if, prior to the Maturity Date, the Loans are accelerated or
otherwise become due, in each case, in respect of any Event of Default
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law) (a
“Yield Maintenance Event”)), the Call Protection Amount and Yield Maintenance
Amount that would have applied if, at the time of such acceleration, the
Borrower had paid, refinanced, substituted or replaced any or all of the Loans
as contemplated in Section 3.01 and/or 3.04 will also be due and payable as
though a Yield Maintenance Event had occurred and the Call Protection Amount and
Yield Maintenance Amount shall constitute part of the Secured Obligations, in
view of the impracticability and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
the Lenders’ lost profits as a result thereof. Any Call Protection Amount


76



--------------------------------------------------------------------------------




and Yield Maintenance Amount payable above shall be presumed to be the
liquidated damages sustained by the Lenders as the result of payment or
acceleration, as applicable, prior to the Maturity Date and the Borrower and
Guarantors agree that the Call Protection Amount and Yield Maintenance Amount
are reasonable under the circumstances currently existing. The Call Protection
Amount and Yield Maintenance Amount shall also be payable in the event the
Secured Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other similar means. THE BORROWER AND EACH GUARANTOR
EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING CALL PROTECTION AMOUNT AND YIELD MAINTENANCE AMOUNT
IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower and each Guarantor
expressly agrees (to the fullest extent that it may lawfully do so) that: (A)
the Call Protection Amount and Yield Maintenance Amount are reasonable and are
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Call Protection Amount and Yield
Maintenance Amount shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between the Lenders and the Borrower and Guarantors giving specific
consideration in this transaction for such agreement to pay the Call Protection
Amount and Yield Maintenance Amount; and (D) the Borrower and each Guarantor
shall each be estopped hereafter from claiming differently than as agreed to in
this paragraph. The Borrower and each Guarantor expressly acknowledges that its
agreement to pay the Call Protection Amount and Yield Maintenance Amount to the
Lenders as herein described is a material inducement to the Lenders to provide
the Commitments and make the Loans. In the case of any Event of Default
occurring by reason of any willful action or inaction taken or not taken by or
on behalf of the Borrower or any Guarantor with the intention of avoiding
payment of the Call Protection Amount and Yield Maintenance Amount that the
Borrower would have had to pay if the Borrower then had elected to pay the Loans
prior to the Maturity Date pursuant to Section 3.01 and/or 3.04(a), an
equivalent premium, without duplication, will become and be immediately due and
payable to the extent permitted by law upon the acceleration of the Loans.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent, the Collateral Agent and the Lenders will have all other rights and
remedies available at law and equity.
(c)    Subject to the terms of the Swap Intercreditor Agreement, all proceeds
realized from the liquidation or other disposition of collateral or otherwise
received after maturity of the Loans, whether by acceleration or otherwise,
shall be applied:
(i)    first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent and the Collateral Agent in their capacities as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders (to the extent not paid pursuant to (i) above);
(iii)    third, pro rata to payment of accrued interest on the Loans, any Yield
Maintenance Amount and Call Protection Amount then due;
(iv)    fourth, pro rata to payment of the principal amount of the Loans then
due;
(v)    fifth, pro rata to any other Secured Obligations; and
(vi)    sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.


77



--------------------------------------------------------------------------------




Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligation (it being
understood, that in the event that any amount is applied to Secured Obligations
other than any Excluded Swap Obligation as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Secured Obligations described in clause fourth above by the
holders of any Excluded Swap Obligation are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).
ARTICLE XI
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Section 11.01    Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the Administrative Agent and the Collateral Agent as its agent and
authorizes the Administrative Agent and/or the Collateral Agent, as applicable,
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent or the Collateral Agent, as applicable, by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Collateral Agent and the
Lenders, and neither the Borrower nor any Guarantor shall have rights as a third
party beneficiary of any of such provisions (other than the provisions of
‎Section 11.06). Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 12.04) hereby authorizes and directs the Collateral Agent to
enter into the Security Instruments on behalf of such Lender, in each case, as
the Collateral Agent deems appropriate and agrees that the Collateral Agent may
take such actions on its behalf as is contemplated by the terms of any such
applicable Security Instrument. Without limiting the provisions of
Sections 11.02 and 11.03, each Lender hereby consents to the Administrative
Agent and the Collateral Agent and any successor serving in either such capacity
and agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, the Collateral Agent or any such
successor, arising from the role of the Administrative Agent, the Collateral
Agent or such successor under the Loan Documents so long as it is either acting
in accordance with the terms of such documents and otherwise has not engaged in
gross negligence or willful misconduct.
Section 11.02    Duties and Obligations of Administrative Agent and Collateral
Agent. Neither the Administrative Agent nor the Collateral Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) neither the Administrative
Agent nor the Collateral Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b)
neither the Administrative Agent nor the Collateral Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in ‎Section 11.03, and (c) except as expressly set forth herein,
neither the Administrative Agent nor the Collateral Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or Collateral Agent or
any of their Affiliates in any capacity. Neither the Administrative Agent nor
the Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent or Collateral
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, or effectiveness of this Agreement, any other Loan Document or
any other agreement, instrument or document, (v) the satisfaction of any
condition set forth in ‎Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
the Collateral Agent or as to those conditions precedent expressly required to
be to the Administrative Agent’s satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the


78



--------------------------------------------------------------------------------




Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in ‎Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
Section 11.03    Action by Administrative Agent and Collateral Agent.
(a)    Neither the Administrative Agent nor the Collateral Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent and/or the Collateral Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in ‎Section 11.02) and in all cases the Administrative
Agent and/or the Collateral Agent shall be fully justified in failing or
refusing to act hereunder or under any other Loan Documents unless (i) it shall
receive written instructions from the Majority Lenders or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in ‎Section 11.02) specifying the
action to be taken (ii) such instructions do not conflict with the provisions of
this Agreement or any other Loan Document or any applicable law, (iii) the
Administrative Agent and/or the Collateral Agent determines, in its sole and
absolute discretion, that such instructions are not ambiguous, inconsistent or
in conflict with previously received instructions or otherwise insufficient to
direct the actions of the Administrative Agent and/or the Collateral Agent
(provided that the Administrative Agent and/or the Collateral Agent explains the
grounds for a refusal based on a deficiency of instructions) and (iv) it shall
be indemnified to its satisfaction by the Lenders against any and all liability
and expenses which may be incurred by it by reason of taking or continuing to
take any such action. The instructions as aforesaid and any action taken or
failure to act pursuant thereto by the Administrative Agent and/or the
Collateral Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent and/or the Collateral
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this ‎Section 11.03; provided that, unless and until the
Administrative Agent and the Collateral Agent shall have received such
directions, the Administrative Agent and/or the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders. In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action which exposes the Administrative Agent or
the Collateral Agent, as applicable, to personal liability or which is contrary
to this Agreement, the Loan Documents or applicable law. Neither the
Administrative Agent nor the Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in ‎Section 12.02), and
otherwise neither the Administrative Agent nor the Collateral Agent shall be
liable for any action taken or not taken by them hereunder or under any other
Loan Document or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.
(b)    Nothing in this Section 11.03 shall impair the right of the
Administrative Agent and/or the Collateral Agent in its discretion to take any
action authorized under this Agreement or the Security Instruments, to the
extent that the consent of any Secured Party is not required or to the extent
such action is not prohibited by the terms hereof or thereof, which it deems
proper and consistent with the instructions given by the Secured Parties as
provided for herein or otherwise in the best interest of the Secured Parties.
Section 11.04    Reliance by Administrative Agent and Collateral Agent. Each of
the Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
of the Administrative Agent and the Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon and each of
the Borrower and the Lenders hereby waives the right to dispute the


79



--------------------------------------------------------------------------------




Administrative Agent’s or the Collateral Agent’s, as applicable, record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent or the Collateral Agent, as applicable. Each of the
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. Each
of the Administrative Agent and the Collateral Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.
Section 11.05    Subagents. Each of the Administrative Agent and the Collateral
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent or
the Collateral Agent, as applicable. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding Sections of this ‎Article XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent, the Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent and Collateral Agent.
Section 11.06    Resignation of Administrative Agent and Collateral Agent. The
Administrative Agent may at any time give notice of its resignation (which will
also include its resignation as the Collateral Agent) to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with (and, absent the occurrence and
continuation of an Event of Default, approval of) the Borrower, to appoint a
successor, which shall be an institution with an office in New York. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent (and Collateral
Agent) meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral held by the Collateral Agent on behalf of the Lenders under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral until such time as a successor Collateral Agent is appointed) and (b)
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly by the Borrower, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section 11.06. Upon
the acceptance of a successor’s appointment as Administrative Agent (and
Collateral Agent) hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (and Collateral Agent), and the retiring
Administrative Agent (and Collateral Agent) shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 11.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s (and Collateral
Agent’s) resignation hereunder and under the other Loan Documents, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, Collateral Agent, their
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent or the Collateral Agent was acting as the
Collateral Agent.
Section 11.07    Administrative Agents and Collateral Agent as Lenders. Each
Person serving as an Administrative Agent or Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Administrative Agent and/or
Collateral Agent, and such Person and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Administrative
Agent and/or Collateral Agent hereunder.


80



--------------------------------------------------------------------------------




Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Administrative Agent and the
Collateral Agent shall not be required to keep themselves informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, neither the Administrative Agent nor the Collateral Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent, the Collateral Agent or any of their Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent and the Collateral
Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
Section 11.09    Administrative Agent and Collateral Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent and/or the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
and/or the Collateral Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent and/or the Collateral Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and/or the Collateral Agent and their respective agents
and counsel and all other amounts due the Lenders, the Administrative Agent and
the Collateral Agent under ‎Section 12.03) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, the Collateral Agent and their agents and counsel, and any
other amounts due the Administrative Agent and/or the Collateral Agent under
‎Section 12.03.
Each Secured Party agrees that only the Collateral Agent, and none of them,
shall be entitled to credit bid all or any of the Secured Obligations, provided
that the Secured Parties agree, solely for their own benefit, that any credit
bid of Secured Obligations will be made ratably for the ratable benefit of the
creditors in respect thereof.
Nothing contained herein shall be deemed to authorize the Administrative Agent
and/or the Collateral Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or to
authorize the Administrative Agent and/or the Collateral Agent to vote in
respect of the claim of any Lender in any such proceeding.


81



--------------------------------------------------------------------------------




Section 11.10    Authority of Collateral Agent to Release Collateral, Liens and
Guarantors. Each Lender hereby authorizes the Collateral Agent to release any
collateral that is permitted to be sold or released and release any Guarantor
that is permitted to be released from its obligations under the Loan Documents,
in each case pursuant to the applicable terms of the Loan Documents. Each Lender
hereby authorizes the Collateral Agent to execute and deliver to the Borrower,
at the Borrower’s sole cost and expense, any and all releases of Liens,
termination statements, assignments, release of guarantees or Guarantors (as the
case may be) or other documents reasonably requested by the Borrower in
connection with any sale or other disposition of Property or any one or more
Guarantors to the extent such sale or other disposition is permitted by the
terms of ‎Section 9.12 or is otherwise authorized by the terms of the Loan
Documents.
ARTICLE XII
MISCELLANEOUS
Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone and all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(i)    if to the Borrower, to it at: 601 Carlson Parkway, Suite 990, Minnetonka,
MN 55305, Attention of Chief Financial Officer (Telecopy No. (952) 476‑9801);
(ii)    if to the Administrative Agent or the Collateral Agent, to it at: 301
Commerce Street, Suite 3300, Fort Worth, TX 76012, Attention of Shari Williams
(Telecopy No. (212) 430-7515); and
(iii)    the Administrative Agent will forward all relevant notices from the
Borrower to the Lenders.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ‎Article II, ‎Article III, ‎Article IV, ‎Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, the Collateral Agent
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, the Collateral Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of


82



--------------------------------------------------------------------------------




whether the Administrative Agent, the Collateral Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument or any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders, or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    waive or amend Section 10.02(c) without the written consent of each
Lender;
(iii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any Yield Maintenance Amount, Call Protection Amount or fees
payable hereunder, or reduce any other Secured Obligations hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the meaning of “default rate” or to waive any obligation
of the Borrower to pay interest at such default rate;
(iv)    postpone the scheduled date of payment or prepayment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
any other Secured Obligations hereunder or under any other Loan Document, or
reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby;
(v)    change Section 4.01(b) or Section 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;
(vi)    waive or amend Section 3.04(b), Section 6.01, Section 6.02, Section 8.14
or Section 12.14, without the written consent of each Lender affected thereby;
(vii)    release any Guarantor (except as set forth in the Guaranty Agreement or
in any other Loan Document), release all or substantially all, or subordinate
the Liens on any, of the collateral (other than as provided in ‎Section 11.10),
without the written consent of each Lender;
(viii)    change any of the provisions of this Section 12.02(b) or
Section 12.04(a) or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable. Notwithstanding
the foregoing, (A) any supplement to Schedule ‎7.14 (Subsidiaries) shall be
effective upon delivery by the Borrower to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders, (B)
any Security Instrument may be supplemented to add additional collateral with
the consent of the Administrative Agent and the Collateral Agent and (C) this
Agreement and the other Loan Documents may be amended by the Borrower and
Administrative Agent to (1) cure ambiguities, omissions, mistakes or defects or
to cause such guarantee or other Loan Document to be consistent with this
Agreement and (2) to give effect to Section 2.05(d), in each case, as reasonably
determined by the Borrower and the Administrative Agent, without the consent of
the Lenders. Notwithstanding anything to the contrary in this Section 12.02, any
Affiliated Lender shall only be permitted to vote with respect to waivers,
amendments and modifications that disproportionately and adversely affect the
economics that such Affiliated Lender (solely in its capacity as a Lender) is
entitled to receive with respect to the Loans.


83



--------------------------------------------------------------------------------




Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent and their Affiliates,
including the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent and the Collateral Agent, the
costs to the Administrative Agent of a third party servicer or data servicer in
the course of its administration of the Loans and the Loan Documents on its
behalf, the reasonable travel, photocopy, mailing, courier, telephone and other
similar expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent and the Collateral Agent as to the rights and duties of
the Administrative Agent, the Collateral Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that the amount of such expenses incurred prior to the
Effective Date and required to be reimbursed by the Borrower shall be capped at
$600,000, (ii) all costs, expenses, Taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or any Security Instrument
or any other document referred to therein and (iii) all out-of-pocket expenses
incurred by any Lender, including the fees, charges and disbursements of any
counsel for any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement or any other Loan Document, including
its rights under this Section 12.03, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)    THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE, ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv)
ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF
ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR


84



--------------------------------------------------------------------------------




DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF
STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES;
PROVIDED that SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR
VIOLATION OF LAW BY, SUCH INDEMNITEE. NOTWITHSTANDING THE FOREGOING, NO
INDEMNIFICATION SHALL BE GIVEN TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE
FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH, AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER, OF THAT
INDEMNITEE. THIS SECTION 12.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER
THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY
NON-TAX CLAIM.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under Section 12.03(a) or (b) (and
provided that such failure is not due to the Administrative Agent’s gross
negligence, willful misconduct or bad faith), each Lender severally agrees to
pay to the Administrative Agent, such Lender’s Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
(d)    To the extent permitted by applicable law, each Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
(e)    All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.
Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 (and in no event may any Lender assign all or any portion of
such Lender’s rights and obligations under this Agreement or all or any portion
of its Commitments or the Loans owing to it hereunder to the Borrower, an
Affiliate of the Borrower, a Defaulting Lender, an Affiliate of a Defaulting
Lender or, without the written consent of the Administrative Agent in its sole
discretion, an Affiliated Person). Nothing in this Agreement, expressed or
implied, shall be construed to confer


85



--------------------------------------------------------------------------------




upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in
Section 12.04(c)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of
(A)    the Borrower; provided that (1) other than in the case of an assignment
to a Competitor, no consent of the Borrower shall be required if such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or, if an Event of
Default has occurred and is continuing, and (2) the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignee that is a Lender (other than an
Affiliated Lender) immediately prior to giving effect to such assignment,
(ii)    Assignments shall be subject to the following conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $2,500,000 unless the
Administrative Agent otherwise consent;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that a Lender may assign its rights and obligations under its Initial
Term Loans, its Delayed Draw Commitment and outstanding Delayed Draw Loans
separately;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all such documentation
and other information with respect to the assignee that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and
(E)    no such assignment shall be made to the Borrower, any Affiliate of the
Borrower, a Defaulting Lender (or any entity who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender), any Affiliate of a Defaulting
Lender, a natural person or, without the written consent of the Administrative
Agent in its sole discretion, any Affiliated Person.


86



--------------------------------------------------------------------------------




(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, and Section 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
‎Section 12.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment, and principal amount
of (and stated interest on) the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent, the Collateral Agent and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior written notice.
In connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower and each Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed documents
required of the assignee under Section 12.04(b)(ii)(D) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in Section 12.04(b) and any written consent to such assignment
required by Section 12.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in no event shall any participation be
sold to any Affiliated Person without the written consent of the Administrative
Agent in its sole discretion. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of ‎Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of ‎Section 5.01 and Section 5.02 (subject to the
requirements and limitations therein, including the requirements under
‎Section 5.02 (it being understood that the documentation required under
Section 5.02(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b); provided that such Participant agrees to be
subject to the provisions of Section 5.01 and Section 5.02 as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of ‎Section 12.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 4.01(c) as though it were a Lender.


87



--------------------------------------------------------------------------------




(ii)    A Participant shall not be entitled to receive any greater payment under
‎Section 5.01 or ‎Section 5.02 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). Any
such Participant Register shall be available for inspection by the
Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice; provided that the applicable Lender shall have no
obligation to show such Participant Register to the Borrower except to the
extent such disclosure is necessary to establish that such Loan, commitment, or
other obligation is in registered form under Section 5f.l03-l(c) of the Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding any other provisions of this Section 12.04(e), no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of ‎Section 5.01, ‎Section 5.02, and ‎Section 12.03 and ‎Article XI
shall survive, on an unsecured and non-guaranteed basis, and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.
(b)    To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.


88



--------------------------------------------------------------------------------




Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in ‎Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
‎Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or their Affiliates may have.
Section 12.09    GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED (AND IN SUCH EVENT, SUCH FEDERAL LAWS SHALL PERTAIN SOLELY TO
SUCH LENDER).


89



--------------------------------------------------------------------------------




(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY: SUBMITS (AND
THE BORROWER SHALL CAUSE EACH CREDIT PARTY TO SUBMIT) FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT
NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY LENDER
OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR
JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY INSTRUMENTS OR AGAINST ANY
COLLATERAL OR ANY OTHER PROPERTY OF ANY CREDIT PARTY IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN ‎SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
‎SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE, OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS ‎SECTION 12.09.
Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11    Confidentiality. Each of the Administrative Agent, the Lenders
and each other party hereto or to any other Loan Document, agrees to maintain,
and agrees to cause each of its Affiliates to maintain, the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, partners and investors and their directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to potential investors, rating agencies, and
secured parties, including Approved Funds, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (c) to the extent requested
by any regulatory authority purporting to have jurisdiction over it, (d) to the
extent required by applicable laws or regulations or by any subpoena


90



--------------------------------------------------------------------------------




or similar legal process (and in each such case, such Person shall, if permitted
by law, notify the Borrower of such occurrence as soon as reasonably practicable
following the service of any such process on such Person), (e) to any other
party to this Agreement or any other Loan Document, (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this ‎Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any Swap Agreement
relating to the Borrower and its obligations, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this ‎Section 12.11 or (ii) becomes
available to the Administrative Agent, any Lender or other party hereto on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this ‎Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any other party hereto on a nonconfidential
basis prior to disclosure by the Borrower or a Subsidiary and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this ‎Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (b) if the maturity of the Loans or any other
Secured Obligations is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Secured Obligations (or, to the extent that the principal amount
of the Secured Obligations shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower). All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this ‎Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this
‎Section 12.12.


91



--------------------------------------------------------------------------------




Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 12.14    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available to the Secured Swap Parties (but subject to the terms of the Loan
Documents, including provisions thereof relating to the application and priority
of payments to the Persons entitled thereto) in respect of any Secured Swap
Obligations. Except as expressly provided herein or in the Swap Intercreditor
Agreement, no Secured Swap Party shall have any voting rights under any Loan
Document as a result of the existence of Secured Swap Obligations owed to it.
Section 12.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including any Subsidiary
of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent or any Lender for
any reason whatsoever. There are no third party beneficiaries, other than to the
extent contemplated by Section 12.14.
Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.
Section 12.17    INTERCREDITOR AGREEMENTS.
(a)    EACH LENDER HEREBY (i) INSTRUCTS AND AUTHORIZES THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT TO EXECUTE AND DELIVER THE SECOND LIEN INTERCREDITOR
AGREEMENT AND THE SWAP INTERCREDITOR AGREEMENT (FOR PURPOSES OF THIS
SECTION 12.17, COLLECTIVELY, THE “INTERCREDITOR AGREEMENTS”) ON ITS BEHALF,
(ii) AUTHORIZES AND DIRECTS THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO
EXERCISE ALL OF THE ADMINISTRATIVE AGENT’S AND THE COLLATERAL AGENT’S RIGHTS AND
TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE INTERCREDITOR AGREEMENTS, (iii)
AGREES THAT THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY TAKE ACTIONS
ON ITS BEHALF AS IS CONTEMPLATED BY THE TERMS OF THE INTERCREDITOR AGREEMENTS,
AND (iv) UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT AT ALL TIMES FOLLOWING THE
EXECUTION AND DELIVERY OF THE INTERCREDITOR AGREEMENTS SUCH LENDER (AND EACH OF
ITS SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE TERMS THEREOF.


92



--------------------------------------------------------------------------------




(b)    EACH LENDER ACKNOWLEDGES THAT IT HAS REVIEWED AND IS SATISFIED WITH THE
TERMS AND PROVISIONS OF THE INTERCREDITOR AGREEMENTS AND ACKNOWLEDGES AND AGREES
THAT SUCH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENTS AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENTS.
Section 12.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN NEXT PAGE]




93



--------------------------------------------------------------------------------





The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:
NORTHERN OIL AND GAS, INC.
By: /s/ Thomas Stoelk                                
Name: Thomas Stoelk
Title: CEO & CFO







Signature Page to Term Loan Credit Agreement
Northern Oil and Gas, Inc.

--------------------------------------------------------------------------------






AMINISTRATIVE AGENT
AND COLLATERAL AGENT:


TPG SPECIALTY LENDING, INC.
By: /s/ Robert Stanley                   
Name: Robert ("Bo") Stanley
Title: President









Signature Page to Term Loan Credit Agreement
Northern Oil and Gas, Inc.

--------------------------------------------------------------------------------







LENDERS:


TPG SPECIALTY LENDING, INC.
By: /s/ Robert Stanley                   
Name: Robert ("Bo") Stanley
Title: President







Signature Page to Term Loan Credit Agreement
Northern Oil and Gas, Inc.

--------------------------------------------------------------------------------





    




TAO TALENTS, LLC
By: /s/ Josh Peck                   
Name: Josh Peck
Title: Vice President









Signature Page to Term Loan Credit Agreement
Northern Oil and Gas, Inc.

--------------------------------------------------------------------------------









TOP III TALENTS, LLC
By: /s/ Josh Peck                   
Name: Josh Peck
Title: Vice President





    




Signature Page to Term Loan Credit Agreement
Northern Oil and Gas, Inc.

--------------------------------------------------------------------------------





ANNEX I
LIST OF COMMITMENTS
Name of Lender
Initial Term Loan Commitments
Delayed Draw Commitments
TPG SPECIALTY LENDING, INC.
$48,750,000
$16,250,000
TOP III TALENTS, LLC
$90,000,000
$30,000,000
TAO TALENTS LLC
$161,250,000
$53,750,000
 
 
 
TOTAL
$300,000,000
$100,000,000







Annex 1

